

[exhibitcfranchiseagre_image1.gif]




NOODLES & COMPANY
FRANCHISE AGREEMENT
















Area Operator Name:








Date of Agreement:










Location:

















--------------------------------------------------------------------------------



NOODLES & COMPANY
FRANCHISE AGREEMENT


TABLE OF CONTENTS
PAGE


1.
INTRODUCTION                                    1

2.GRANT OF RIGHTS                                    6
3.DEVELOPMENT OF YOUR NOODLES & COMPANY RESTAURANT        7
4.TRAINING AND GUIDANCE                                13
5.TRADEMARKS                                    14
6.FEES                                            16
7.RESTRICTIVE COVENANTS                            18
8.YOUR ORGANIZATION AND MANAGEMENT                    20
9.NOODLES & COMPANY RESTAURANT OPERATING STANDARDS        22
10.MARKETING, PUBLIC RELATIONS AND ADVERTISING                27
11.RECORDS AND REPORTS                                32
12.OPERATIONS MANUAL                                23
13.INSPECTIONS OF YOUR NOODLES & COMPANY RESTAURANT; AUDITS    34
14.AREA OPERATOR’S RIGHT TO TRANSFER                    34
15.DEFAULT AND TERMINATION                            38
16.RIGHTS AND OBLIGATIONS UPON TERMINATION                44
17.SUCCESSOR FRANCHISE RIGHTS                        46
18.RELATIONSHIP OF THE PARTIES                            46
19.DISPUTE RESOLUTION                                48
20.MISCELLANEOUS                                    50
DEVELOPMENT PLANNING TABLE                                54


EXHIBITS


EXHIBIT A - DISCLOSURE OF OWNERSHIP INTERESTS
EXHIBIT B - PRINCIPAL OWNERS' PERSONAL GUARANTY OF
FRANCHISEE’S OBLIGATIONS
EXHIBIT C - CONFIRMATION OF TERM COMMENCEMENT DATE
EXHIBIT D - INVESTOR PERSONAL COVENANTS REGARDING
CONFIDENTIALITY AND NON-COMPETITION
EXHIBIT E - PROTECTED AREA EXHIBIT
    

April 2014        Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



NOODLES & COMPANY
FRANCHISE AGREEMENT


This Franchise Agreement (this "Agreement") is made as of this _____ day of
____________, _______, between NOODLES & COMPANY ("Franchisor", "we", "us" or
"Noodles & Company"), a Delaware corporation, with its principal place of
business located at 520 Zang Street, Broomfield, CO 80021 and
________________________________________ ("Franchisee" or "Area Operator" or
"you"), a(n) _________________________________, whose principal address is:
_____________________________________.


This Agreement is a legal document that grants a franchise to the Franchisee
subject to certain terms and conditions. While the relationship under the law is
that of Franchisor and Franchisee, we will also refer to you throughout this
Agreement as the Area Operator because we think it better conveys the way we
value you as an operator of Noodles & Company Restaurants.
1.    INTRODUCTION.


1.01 Noodles & Company Restaurants. We own, operate and franchise Noodles &
Company Restaurants (each, a “Restaurant”), specializing in noodle dishes,
salads, sandwiches, soups, desserts, breads, beverages, beer, wine, and other
menu items, and merchandise related to the Noodles & Company Restaurant concept,
as we may authorize from time to time. We have developed and own a comprehensive
system for developing and operating Noodles & Company Restaurants, including
trademarks, trade dress, signage, building specifications, designs and layouts,
equipment, ingredients, specifications and recipes for authorized food products,
methods of inventory control, training programs and certain operational and
business standards, policies and procedures, all of which we may improve,
further develop or otherwise modify from time to time.


1.02 Your Acknowledgments. You acknowledge that you have read this Agreement and
our Franchise Disclosure Document and accept the terms, conditions and covenants
contained in this Agreement as being reasonably necessary to maintain our high
standards of quality and service and the uniformity of those standards at each
Noodles & Company Restaurant and thereby to protect and preserve the goodwill of
the Marks. You acknowledge that you have conducted an independent investigation
of the business venture contemplated by this Agreement and recognize that, like
any other business, the nature of the business conducted by a Noodles & Company
Restaurant may evolve and change over time; that an investment in a Noodles &
Company Restaurant involves business risks; and that your business abilities and
efforts are vital to the success of the venture. You understand that the
Restaurant industry is highly competitive, that market conditions evolve and
change over time, and that an investment in a Noodles & Company franchise
involves business risks. You acknowledge that, in all of their dealings with
you, our officers, directors, employees and agents act only in a representative,
and not in an individual, capacity. All business dealings between you and such
persons as a result of this Agreement are solely between you and us. You further
acknowledge that we have advised you to have this agreement reviewed and
explained to you by an attorney and that you have reviewed this Agreement with
your attorney or that you waive your right to do so.


1.03 Your Representations. You and your Principal Owners, jointly and severally
if applicable, represent and warrant to us as an inducement to our entering into
this Agreement that: (a) all statements you have made and all materials you have
submitted to us in connection with your application to us are accurate and
complete and that you have made no material

April 2014        Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



misrepresentations or material omissions in obtaining the franchise; (b) neither
you nor any of your Principal Owners has made any untrue statement of any
material fact or has omitted to state any material fact in the written
information you have submitted in obtaining the rights granted hereunder; (c)
neither you nor any of your Owners has any direct or indirect legal or
beneficial interest in any business that may be deemed a Competitive Business,
except as you have otherwise completely and accurately disclosed in writing to
us in connection with obtaining the rights granted hereunder; and (d) the
execution and performance of this Agreement will not violate any other agreement
to which you or any of your Owners may be bound. You recognize that we have
executed this Agreement in reliance of all of the statements you and your Owners
have made in writing in connection with this Agreement.


1.04 Certain Definitions. * The terms listed below have the meanings throughout
this agreement and include the plural as well as the singular. He, his or him
means she, hers or her, as applicable. Other terms are defined elsewhere in this
Agreement in the context in which they arise.


"Affiliate" – Any person or entity that directly or indirectly owns or controls
the referenced party, that is directly or indirectly owned or controlled by the
referenced party, or that is under common control with the referenced party. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through ownership of voting securities, by contract or otherwise.


"Alternative (Alternate) Approved Supplier" – Any supplier you or another Area
Operator has proposed to supply Non-Proprietary Products and who we have
approved to do so in accordance with the terms of this Agreement.


"Approved Supplier" – Any supplier we authorize to supply Non-Proprietary
Products and other supplies and construction materials, as defined in Section
9.04.


"BDF" – Brand Development Fund as defined in Section 10.01.


"Competitive Business" – Any business that operates or franchises one or more
restaurants: (1) whose sales of Specified Dishes (as defined below) collectively
constitute more than 10% of restaurant operating revenues; (2) that are the same
as, or substantially similar to, the Noodles & Company concept as it evolves or
changes over time; or (3) that operate in a fast casual or quick casual format.
As used in this Agreement, “Specified Dishes” means noodle dishes, pasta dishes,
Asian dishes, Italian or Mediterranean dishes and any other dishes that are the
same or substantially similar to the dishes on the Noodles & Company menu
(“Noodles & Company Dishes”) as it may evolve or change over time. Restrictions
in this Agreement on competitive activities do not apply to: (a) the ownership
or operation of other Noodles & Company restaurants we or our Affiliates
licenses; (b) the ownership of shares of a class of securities that are listed
on a public stock exchange or traded on the over-the-counter market and that
represent less than five percent (5%) of that class of securities; or (c) any
restaurant concept whose per person average check during the preceding twelve
(12) months was more than fifty percent (50%) higher or lower than Noodles &
Company per person average check for the same period. Revenue of a restaurant,
as used in this definition means the aggregate amount of all sales of food,
beverages and other products sold in or by such restaurant, whether for cash or
credit, but excluding all federal, state or municipal sales or service taxes
collected from customers

April 2014    2    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



and paid to the appropriate taxing authorities, all coupons, promotions,
discounts and refunds.


"Confidential Information" – Our proprietary and confidential information
relating to the development and operation of Noodles & Company Restaurants,
including: (1) ingredients, recipes and methods of preparation and presentation
of authorized food products; (2) site selection criteria for Noodles & Company
Restaurants and plans and specifications for the development of Noodles &
Company Restaurants; (3) sales, marketing and advertising programs and
techniques for Noodles & Company Restaurants; (4) identity of suppliers and
knowledge of specifications, processes, procedures and equipment, contract
terms, and pricing for authorized food products, materials, supplies and
equipment; (5) knowledge of operating results and financial performance of
Noodles & Company Restaurants, other than Noodles & Company Restaurants you own;
(6) methods of inventory control, storage, product handling, training, food cost
and management relating to Noodles & Company Restaurants; (7) computer systems
and software programs used or useful in Noodles & Company Restaurants; (8) this
Agreement and the terms hereof; and (9) any information that we provide you that
is labeled proprietary or confidential.
"Commencement of Construction" – Means the first day on which any construction
is begun on the Premises, including ground break if the Restaurant is being
built by you, or demolition if you are converting an existing structure.


"Designated Supplier" – Any supplier whom we authorize to manufacture
Proprietary Products.


"Development Area" – The development area defined in a Development Agreement
between Noodles and Company and an Area Operator.


"Entity" – Business corporation, partnership, limited liability company or other
legal entity.


"FMF" – Field Marketing Funds, as defined in Section 10.02.
"Grand Opening Marketing Program" – The marketing program required by Sections
3.05 and 10.03 for the purpose of marketing each new Restaurant you open.


"Immediate Family" – Spouse, parents, brothers, sisters and children, whether
natural or adopted.


"Ingredients" – Noodles & Company proprietary sauces and other ingredients from
which the distinctive Company products are made.


"Internet" – Means any of one or more local or global interactive communications
media, that is now available, or that may become available, and includes Web
sites and domain names. Unless the context otherwise indicates, Internet
includes methods of accessing limited access electronic networks, such as
Intranets, Extranets, and WANs.


"Limited Access Highway" – Means that portion of a highway with oasis or service
centers facilities for motorists and truckers. Includes highways with limited
access from surface roads, often commonly referred to as freeways or Interstate
Highways.



April 2014    3    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



"MAF" – The Marketing Administration Fee as defined in Section 10.04.
"Marks" – The current and future trade names, trademarks, service marks and
trade dress used to identify the services and/or products Noodles & Company
Restaurants offer, including the mark "Noodles & Company" and the distinctive
Noodles & Company Restaurants’ building design and color scheme whether owned by
Noodles & Company or one of its affiliates.


"Multi-Area Marketing Programs" – Means regional, national, or international
programs designed to increase business including multi-area customer, national
customer, commercial customer, Internet, event, yellow pages, directory,
affinity, vendor, and co-branding programs. Such programs may require your
cooperation (including refraining from certain channels of marketing and
distribution), participation (including payment of commissions or referral
fees), and adherence to maximum pricing to the extent permitted by law. All such
programs are our proprietary trade secrets.


"Net Royalty Sales" – The aggregate amount of all sales of food, beverages, wine
and beer, and other products and merchandise sold and services rendered at the
Premises or otherwise rendered in connection with your Noodles & Company
Restaurant or your use of the Marks, including sales at or away from your
Noodles & Company Restaurant, whether for cash or credit, and regardless of
collection in the case of credit, but excluding: (1) all federal, state or
municipal sales or service taxes collected from customers and paid to the
appropriate taxing authority; and (2) all bona fide, documented (i) customer
promotional discounts approved by us; (ii) refunds; (iii) voids, and (iv)
employee meal discounts.


"Non-Traditional Venues" – As defined in Section 2.02.


"Noodles & Company Restaurants" – Restaurants that we or any of our Affiliates
own or operate or franchise and that use the Marks and the System.


"Operating Partner" – The individual you designate in Exhibit A, and any
replacement we approve.


"Operations Manual" – Our confidential operations manual, as amended from time
to time, which may consist of one or more manuals in any combination of paper,
video, digital or other format, including any Noodles & Company operating system
manual, management training manual and other training manuals, containing our
mandatory and suggested standards, specifications and operating procedures
relating to the development and operation of Noodles & Company Restaurants and
other information relating to your obligations under this Agreement. The term
"Operations Manual" also includes alternative or supplemental means of
communicating such information by other media whenever such communications
specifically reference that they are to be considered part of the Operations
Manual, including bulletins, e-mails, videotapes, audio tapes, compact discs,
computer diskettes, CD-ROMs, and websites.


"Owner" – Each person or entity that has a direct or indirect legal or
beneficial ownership interest in you, if you are an entity.



April 2014    4    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



"Personnel" – All persons you employ to develop, manage or operate your Noodles
& Company Restaurants, including persons in general and area management
positions, assistant managers, shift supervisors, hourly associates and all
other persons employed at your Noodles & Company Restaurants, including outside
support, such as accountants, office staff, etc.


"Premises" – The location identified in Section 2.01.


"Principal Owner" – Each Owner that has a ten percent (10%) or greater interest
in you, if you are an entity or an individual that owns ten percent (10%) or
more of the interest in the FA.


"Proprietary Products" – As defined in Section 9.03.


"Protected Area" – The protected area identified in Section 2.02 and as depicted
in the Protected Area Exhibit, Exhibit E, if applicable.


"Publicly Held Entity" – As defined in Section 14.07.


"Reporting Period" – As defined in Section 6.02.


“Royalty Fee” - Five percent (5.0%) of Net Royalty Sales.


"Sweep Period"– As defined in Section 6.02.


"System" – The business methods, designs and arrangements for developing and
operating Noodles & Company Restaurants, including the Marks, building
specifications, design and layouts, trade dress, signage, equipment,
ingredients, recipes, methods of preparation and specifications for authorized
food products, food safety procedures, training, methods of inventory control,
vendor base, and certain operating and business standards, policies and
procedures, all of which we may improve, further develop or otherwise modify
from time to time.


"Then Current Franchise Agreement" – Means the Franchise Agreement being offered
to and executed by new Franchisees as of the relevant date.


"Transfer" or "Transfer the Franchise" – Or similar words - The voluntary,
involuntary, direct or indirect sale, assignment, transfer, license, sublicense,
sublease, collateral assignment, grant of a security, collateral or conditional
interest, inter-vivos transfer, testamentary disposition or other disposition of
this Agreement, any interest in or right under this Agreement, or any form of
ownership interest in you or the assets, revenues or income of your Noodles &
Company Restaurants including: (1) any transfer, redemption or issuance of a
legal or beneficial ownership interest in the capital stock of, or other
ownership interest in, you or of any interest convertible to or exchangeable for
capital stock of, or other ownership interest in, Area Operator; (2) any merger
or consolidation between you and another entity, whether or not you are the
surviving corporation; (3) any transfer in, or as a result of, a divorce,
insolvency, corporate or partnership dissolution proceeding or otherwise by
operation of law; (4) any transfer upon your death or the death of any of your
Principal Owners by will, declaration of or transfer in trust or under the laws
of interstate succession; or (5) any foreclosure upon your Noodles & Company
Restaurants or the

April 2014    5    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



transfer, surrender or loss by you of possession, control or management of your
Noodles & Company Restaurants.


"Your Noodles & Company Restaurant" or “the Restaurant” – The Noodles & Company
Restaurants you operate at the Premises. The plural includes all your Noodles &
Company Restaurants.


* Any capitalized term not defined herein shall have the same meaning as that
prescribed in the Franchise Agreement.


2.     GRANT OF RIGHTS.


2.01 Grant of Franchise and Term. Subject to the terms of this Agreement, we
grant to you the right, and you assume the obligation, to operate a Noodles &
Company Restaurant at the location set forth on the front page of this Agreement
(the "Premises") and to use the Marks and System solely in connection therewith,
for a term of twenty (20) years, starting on the date of the opening of your
Noodles & Company Restaurant (the "Term"). Immediately after the opening date,
Noodles & Company may, at its discretion, deliver a Confirmation of Term
Commencement Date in the form of Exhibit C hereto. You must conduct the business
of your Noodles & Company Restaurant at the Premises for the duration of the
Term. You may not conduct the business of your Noodles & Company Restaurant or
use the System at any site other than the Premises, or relocate your Noodles &
Company Restaurant, without our consent. For the duration of the Term, you have
the obligation to relocate a closed Noodles & Company Restaurant at a mutually
acceptable location, unless we determine otherwise at our discretion. In the
event Noodles & Company develops and implements an approved catering program,
you shall have the right to cater to businesses or other locations within the
Protected Area if you follow all procedures and menu requirements, purchase all
supplies, products and ingredients through Approved Suppliers and Designated
Suppliers, and otherwise follow the Operations Manual as to catering.


2.02 Your Protected Area. During the Term, we will not operate (directly or
through an Affiliate), nor grant to another person the right to operate, any
Noodles & Company Restaurant located within the geographical area depicted on
the attached Exhibit E, Protected Area Exhibit, as the "Protected Area," unless
such Restaurant(s) was in operation, under lease or construction or other
commitment to open prior to execution of this Agreement, which Restaurant(s) is
expressly excluded from this clause.
You acknowledge, however, that certain locations within the Protected Area are
by their nature unique and separate in character from the sites to which we
intend to grant you a franchise; such sites are referred to as "Non-Traditional
Venues." As a result, you agree that Non-Traditional Venues are excluded from
the Protected Area and we shall have the right to develop (by direct ownership,
franchising, licensing or other means) such locations even if such sites are
located within the Protected Area and regardless of the proximity of such sites
to any Noodles & Company Restaurant for which you have, or might have in the
future, a franchise. Non-Traditional Venues include, for example: (i)
transportation facilities, including airports, train stations, subways and rail,
and bus stations; (ii) military bases and government offices; (iii) sports
facilities, including stadiums and arenas; (iv) amusement parks, zoos, and
convention centers; (v) car and truck rest stops, and travel centers and Limited
Access Highway oasis and rest and service areas; (vi) casinos; (vii) food
courts; (viii) Indian reservations; and (ix) museums.

April 2014    6    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



2.03 Additional Reservation of Rights. Except for the rights specifically
granted to you, we reserve all other rights, including, for example, the
following rights:
(i) We reserve the right to manufacture and sell anywhere products that are the
same or similar to products sold in Noodles & Company Restaurants using brand
names that are similar to or the same as the Marks through any channel of
distribution, including, for example, grocery stores, supermarkets, convenience
stores, caterers, and gas stations.
(ii) We reserve the right to sell products and services through other channels
of distribution including Internet, wholesale, mail order and catalog. The
Internet is a channel of distribution reserved exclusively to us and you may not
independently market on the Internet or conduct e-commerce except as we approve.
(iii) We reserve the right to operate and franchise and license others to
operate other concept Restaurants.
(iv) We reserve the right to develop and/or own other franchise systems for the
same or similar products and services using different trademarks than those
licensed to you.
(v) We reserve the right to produce, license, manufacture, sell, distribute and
market Noodles & Company brand named products, and products bearing other marks,
including food and beverage products, clothing, souvenirs and novelty items
through any channel of distribution, including, for example, grocery stores,
supermarkets, convenience stores, caterers, and gas stations.
(vi) We reserve the right to purchase or be purchased by, or merge or combine
with, competing businesses wherever located.


3.     DEVELOPMENT OF YOUR NOODLES & COMPANY RESTAURANT. (See also Development
Milestones Checklist attached hereto, which is a brief summary of the
development process. In the event of a discrepancy or ambiguity, the text of the
Agreement, and not the Development Milestones Checklist, shall control).


3.01 Site Investigation and Acceptance. You agree that our approval of the
Premises and any information communicated to you regarding our site selection
criteria for Noodles & Company Restaurants does not constitute a warranty or
representation of any kind, express or implied, as to the suitability of the
Premises for a Noodles & Company Restaurant or for any other purpose. Our
approval of the Premises merely signifies that we are willing to grant a
franchise for a Noodles & Company Restaurant at that location; we make no
representation to you of the site suitability. Your decision to develop and
operate a Noodles & Company Restaurant at the Premises is based solely on your
own independent investigation of the suitability of the Premises for a Noodles &
Company Restaurant.


Area Operator shall submit to Noodles & Company such demographic and other
information regarding the proposed site(s) and neighboring areas as we shall
require on our Site Package. The Site Package shall be submitted in a format
defined by Noodles & Company to allow submittal and presentation to the Real
Estate Site Approval Committee. We will provide training to assist you in
completing a typical Site Package for your first Restaurant. The Real Estate
Site Approval Committee meets approximately every two weeks, and Area Operators
are responsible for submitting their sites for approval at least 1 week prior to
the meeting. Area Operators are required to attend meetings or participate via
conference call. Noodles & Company shall evaluate the site request within
forty-five (45) days of submission of a fully completed Site Package and any
additional information we request.



April 2014    7    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



In consideration of our approval of the Premises, you and your Owners release
and hold harmless us, our Affiliate, officers, directors, employees and agents
from any and all loss, damages and liability arising from or in connection with
the selection and/or approval of the Premises for development as a Noodles &
Company Restaurant, agree to timely pay the Franchise Fee, as hereinafter
defined for such approved site, and agree not to locate such Noodles & Company
Restaurant at any other location without completing the entire site selection
process for said new site. You agree to execute this Franchise Agreement and pay
the Franchise Fee within thirty (30) days of your signing the lease for the
Premises, or when Construction is commenced, whichever first occurs.


3.02 Purchase or Lease of Premises. You must lease, sublease or purchase the
Premises simultaneously upon execution of this Agreement or prior to signing
this Agreement in conformity with Section 3.01 above. We have the right to
approve and modify the terms of any lease, sublease or purchase contract for the
Premises, and you agree to deliver a copy to us for our approval before you sign
it. Beginning with the Lease for your third Restaurant, we may charge you for
our Lease review at the rates listed in our then current Operations Manual. You
agree that any lease or sublease for the Premises must, in form and substance
satisfactory to us, include all of the provisions set forth in the Addendum to
Lease Form, as modified from time to time and which is contained in the
Operations Manual, shall be for an aggregate term of (at least) twenty (20)
years in a combination of initial term and renewals, and shall include any other
provisions as we may determine desirable from time to time. You may not execute
a lease, sublease or purchase contract or any modification thereof without our
approval. Our approval of the lease, sublease or purchase contract does not
constitute a warranty or representation of any kind, express or implied, as to
its fairness or suitability or as to your ability to comply with its terms and
we do not assume any liability or responsibility to you or to any third parties
due to such approval. You must deliver a copy to us of the fully signed lease,
sublease or purchase contract within five (5) days after its execution. If the
lease terminates for any reason prior to expiration of this Agreement, Noodles &
Company shall have the option to require you to locate and secure an alternative
approved site within three (3) months, or such other time period as we mutually
agree, of the termination or Noodles & Company may, at its option, terminate the
Agreement as to such Restaurant. We also require that any lease in which you
enter into for the Premises that you or an Affiliate owns, contain terms and
conditions and payments that are commercially reasonable in our opinion.


You must promptly begin the permitting, licensing and approval process to ensure
that construction commences within sixty (60) days of the date the lease or
purchase of the premises is consummated. If permitting and licensing is
anticipated to take longer than sixty (60) days, you must advise us in writing
of the date on which you anticipate obtaining such permits and licenses and the
reasons for the extended time period. Failure to comply with this provision is a
material breach of the Agreement.



April 2014    8    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



3.03 Development of the Premises.


(a) Space Plan/Signage Plan. We will provide the Area Operator with a space plan
layout and exterior signage plan for the first three Restaurants developed by
the Area Operator. Except in the case where you are an Affiliate of an existing
area operator of Noodles & Company restaurants who has opened Noodles & Company
restaurants prior to your opening Noodles & Company restaurants, during the
preparation of the Space Plans and Signage Plans, Noodles & Company will provide
the Area Operator, and their respective architect/designer, with design training
and criteria so that the Area Operator will be prepared to complete the space
plan and signage plan on all units after the first three (3) Restaurants.
Noodles & Company will prepare the space plan and signage plan for additional
units for the fee defined in the then current Operations Manual. All space plans
and signage plans prepared by the Area Operator must be submitted to Noodles &
Company for approval. Noodles & Company reserves the right to make any changes
to the space plans or signage plans when submitted. Noodles & Company shall
provide approval, or approval with changes, within fourteen (14) days of
submittal of plans. All space plans and signage drawings must be submitted
electronically in AutoCad V. 2004 software or later.


(b) Plans and Licensed Architect. Upon completion and approval of the space plan
and signage plan for each Restaurant, the Area Operator shall be responsible for
developing construction drawings and specifications by a licensed architect and
engineer for building permit submittal. You shall submit to us your final plans,
including all construction plans and specifications and design specifications,
for our acceptance before starting to develop the Premises. All final plans must
be prepared by a licensed architect. You acknowledge that the design and
materials used in the construction of Noodles & Company Restaurants is important
to us and you agree to adhere to our design and constructions specifications and
to use the materials and suppliers we require. You are solely responsible for
developing your Noodles & Company Restaurant, for all expenses associated with
it and for compliance with the requirements of any applicable federal, state or
local law, code or regulation, including those concerning the Americans with
Disabilities Act or similar rules governing public accommodations for persons
with disabilities. Our review and acceptance of your plans is not designed to
assess compliance with federal, state or local laws, codes, and regulations,
including the Americans with Disabilities Act, as compliance with such laws is
your sole responsibility. All development and any signage must be in accordance
with the plans and specifications we have approved and must comply with all
applicable laws, ordinances and local laws, codes, and regulations. Within two
(2) weeks of opening the Restaurant, you must submit all revised or "as built"
plans and specifications.


(c) Construction. You must start construction of your Noodles & Company
Restaurant (i) within sixty (60) days after you have leased, subleased or
acquired the Premises or (ii) upon receipt of all necessary permits and
licenses, provided such permits were promptly requested, whichever is later,
unless we mutually agree otherwise. We reserve the right to require that you
obtain our acceptance of your choice of general contractor. You must procure all
applicable construction insurance in amounts and coverages in accordance with
the Noodles & Company Operations Manual. You must obtain lien waivers from your
general contractor and all subcontractors who furnish any materials or services
in the construction of your Noodles & Company Restaurant. You must complete
construction of your Noodles & Company Restaurant within one hundred-twenty
(120) days after the start of construction, unless we agree otherwise. You must
open your Noodles & Company Restaurant within fourteen (14) days after the date
construction is completed and all necessary approvals have been obtained. Time
is of the essence in the construction and opening of your Noodles & Company
Restaurants and failure to comply

April 2014    9    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



with all deadlines relating thereto is a material breach or default of this
Agreement. Any extensions of time are subject to our approval, which we may
withhold at our discretion.


The requirement to complete construction of your Noodles & Company Restaurant
includes obtaining all required construction and occupancy licenses, permits and
approvals, all beer and wine licenses, developing the Premises (including all
outdoor features, patios, and landscaping of the Premises), installing all
required fixtures, furnishings, equipment and signs, and doing all other things
as may be required pursuant to this Agreement or by practical necessity to have
your Noodles & Company Restaurant ready to open for business. You must notify us
fourteen (14) days prior to opening, and we may, at our discretion and expense,
conduct a pre-opening inspection of the Premises. Your Noodles & Company
Restaurant may not be opened for business until we have notified you that your
Noodles & Company Restaurant meets our training requirements for opening and as
properly staffed and equipped to provide a positive Noodles & Company guest
experience.


Notwithstanding anything to the contrary contained in this Section 3.03, you
shall not be deemed to be in breach of this Section 3.03 if your failure to
start construction, finish construction or open your Noodles & Company
Restaurant as above provided results solely from significant and substantial
weather delays, fires or other natural disasters not exceeding twenty (20) days
in the aggregate for all such delays; any delay resulting from any of such
causes shall extend performance, in whole or in part, only as we mutually agree
upon, but in no event for an aggregate of more than twenty (20) days for all
such occurrences.


(d) Construction Orientation and Visits During Construction. Noodles & Company
will provide a construction orientation for the Area Operator and the selected
general contractor for the first Restaurant developed by the Area operator. The
orientation shall be conducted in a manner and location deemed appropriate by
Noodles & Company, and shall review the construction standards and procedures
commonly employed to construct a Noodles & Company Restaurant. The Area Operator
may request additional construction orientations at a cost defined in the then
current Operations Manual. The Area Operator must provide us with progress
reports during construction in a format and timing that is acceptable to us. We
have the right to visit and inspect, at our sole discretion, the site during the
construction phase without assuming any liability or responsibility to you or to
any third parties. Such inspections shall be solely for the purpose of assuring
compliance with our standards and shall not be construed as any express or
implied representation or warranty that your Noodles & Company Restaurant
complies with any applicable laws, codes or regulations (including the Americans
with Disabilities Act or any other federal, state, or local law or ordinance
regulating standards for the access to, use of, or modifications of buildings
for any persons whose disabilities are protected by law) or that the
construction thereof is sound or free from defects. Such visits shall be at our
expense, except for visits made upon your request, which shall be at your
expense. All prototype and modified plans and specifications for your Noodles &
Company Restaurant remain our sole and exclusive property, and you may claim no
interest therein.


(e) Equipment, Furniture, Fixtures and Signs. You agree to purchase or lease all
required equipment, furnishings, fixtures and signs for your Noodles & Company
Restaurant from Designated Suppliers and Approved Suppliers as applicable. You
agree to purchase or lease only such types, brands and models of fixtures,
furniture, equipment, signs and supplies that we approve for Noodles & Company
Restaurants as meeting our standards and specifications, including standards and
specifications for quality, design, warranties, appearance, function and
performance. You may purchase or lease approved types, brands or models of
fixtures, furniture, equipment,

April 2014    10    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



signs and supplies only from suppliers approved by us. From time to time, we may
modify the list of approved types, brands, models and/or suppliers, and you may
not, after receipt of notice of such modification, reorder any type, brand or
model from any supplier that is no longer approved. If you propose to purchase
any fixtures, furniture, equipment, signs or supplies of a type, brand or model,
or propose to purchase from a supplier, that we have not previously approved,
you must notify us and submit to us such information as we may request and
comply with Section 9.


3.04 Right to Open. You shall be permitted to open the Restaurant when all of
the following conditions have been met:


(a) Compliance with Agreements. You are not in default under this Agreement or
any agreement with Noodles & Company or any of its Affiliates, you are not in
default beyond the applicable cure period under any real estate lease, equipment
lease or financing instrument relating to the Noodles & Company Restaurant, you
are not in default beyond the applicable cure period with any vendor or supplier
to the Noodles & Company Restaurant, and, for the last six (6) months, you have
not been in default beyond the applicable cure period under any agreement with
Noodles & Company or its Affiliates.


(b) No Monetary Defaults. You are current on all monetary obligations due
Noodles & Company.


(c) Architect Certification. Your registered architect has certified to Noodles
& Company in writing that the Noodles & Company Restaurant was constructed
substantially in accordance with the plans consented to by Noodles & Company.


(d) Lease. If the premises are leased, Noodles & Company has received a fully
executed copy of the lease (that has been approved by Noodles & Company in
writing).


(e) Liquor License. You have applied for and made a good-faith effort to obtain
a liquor license authorizing the sale of wine and beer at the Noodles & Company
Restaurant, unless otherwise agreed to by us in writing.


(f) Certificates. You have obtained a certificate of occupancy and any other
required health, safety or fire department certificates.


(g) Approval of the Restaurant and Staffing. Noodles & Company has determined
that the Noodles & Company Restaurant has been constructed, equipped and staffed
substantially in accordance with the requirements of this Agreement.


(h) Training. You have complied with the pre-opening training requirements set
forth in this Agreement.


(i) Insurance Policies. Noodles & Company has been furnished with copies of all
insurance policies required by Section 9.08 of this Agreement or such other
evidence of insurance coverage and payment of premiums as Noodles & Company may
request.


3.05 Grand Opening Marketing Program. You agree to conduct a grand opening
advertising and promotional program for your Noodles & Company Restaurant in
accordance with a Grand Opening Marketing Program approved in writing by us for
the Restaurant. At least sixty (60) days prior to opening you must submit your
grand opening promotional program to us

April 2014    11    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



for our prior written approval. As of the date hereof, our Grand Opening
Marketing Program requires that you spend a minimum of $15,000 for the first two
(2) Restaurants in each discreet market and $12,000 per Restaurant for each
grand opening thereafter for a grand opening advertising and promotional
program. These funds should be spent on a grand opening marketing plan developed
by you and approved by us in writing. Amounts spent on food and beverages to be
offered as part of the Grand Opening Marketing Program shall be determined based
on your cost of such food and beverages. You must use the types of marketing and
advertising programs specified in Section 10 of the Franchise Agreement and you
must conduct your Grand Opening Marketing Program in accordance with the time
frame set forth in the program. We will provide to you our guidelines for Grand
Opening Marketing Programs for your use in designing your program and we will
use such guidelines in evaluating the program you submit for acceptance.


3.06 Opening Assistance. If you (or any of your Affiliates) have not previously
owned or managed a Noodles & Company Restaurant, we will provide you with such
opening operational assistance as we deem appropriate to assist you in starting
your operations, including on-site opening assistance for not more than five (5)
days, as scheduled by us, to include up to three (3) persons at your Noodles &
Company Restaurant for the first Restaurant you open (or 15 person day
equivalents, at our discretion) and up to two (2) persons at your Noodles &
Company Restaurant for not more than two (2) days, as scheduled by us, for the
second Restaurant you open (or 4 person day equivalents, at our option). Should
you request or Noodles & Company deem additional days of training support is
necessary, you agree to pay for such training plus all associated costs,
including fully-burdened salaries and expenses for days or hours of such
training, travel and lodging costs, meals, etc., or the then current amount set
forth in the then-current Operations Manual.


3.07 Restrictions on Debt. In connection with the development of the Development
Area and operation of the Franchised Noodles & Company Restaurants, including
payment to us of the development fee set forth in Exhibit A of the Area
Development Agreement, the payment of franchise fees and the costs and expenses
to be incurred pursuant to Franchise Agreements, you and each Owner represent,
warrant, covenant and agree that neither you nor any Owner borrowed any funds or
otherwise incurred any debt to obtain any funds for the payment of any such
fees, costs and expenses, except as specifically permitted in this Section 3.07.
You and each Owner shall not, without our prior written consent, which shall not
be unreasonably witheld, directly or indirectly borrow any money or incur any
debt or liability (other than lease obligations for each Restaurant’s land and
building and trade payables in the ordinary course of business ) to develop the
Development Area or to establish, operate and maintain Noodles & Company
Restaurants, which may be established in the Development Area pursuant to this
Agreement, except as provided in this Section 3.07. You may incur debt in
connection with the development of Noodles & Company Restaurants hereunder,
provided that (a) you will, in connection with the development of each such
Restaurant, receive equity contributions from your Owners equal to not less than
25% of the total development cost of the Restaurant (which shall consist for
this purpose of the cost of all leasehold improvements, furniture, fixtures and
equipment) and (b) from and after the first anniversary of the opening of your
first Restaurant hereunder, at no time shall your total indebtedness outstanding
at any time during any fiscal year exceed 4.0 times your earnings (determined in
accordance with generally accepted accounting principles consistently applied)
before interest, taxes, depreciation and amortization (EBITDA) minus any
distributions to Owners for such fiscal year. You agree to provide within 90
days after the end of each fiscal year a statement certified by one of your
executive officers setting forth the amount of your EBITDA and distributions to
Owners (if any) for such year and your indebtedness at year end. Such debt shall
have an initial amortization schedule of no more than ten (10) years from
inception. You shall not extend, renew, refinance, modify or amend

April 2014    12    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



any debt or liability permitted by this Section 3.07 without our prior written
consent, which consent shall not be unreasonably withheld.


Furthermore, any debt instrument must provide to us the following protections,
and any others that we from time to time require, (i) Franchisor shall be
provided notice of any default of any such debt instrument simultaneous with
notice being provided to you and Owners; (ii) Franchisor shall have a right of
first refusal to purchase any restaurant to be sold, disposed of, or otherwise
transferred by the lender of such debt instrument; (iii) Franchisor shall have
the right, but not the obligation, to cure your and Owner’s default under such
debt instruments; and (iv) Franchisor shall have the right to operate the
restaurant(s) that is the subject of the debt instrument upon your or Owner’s
default of such instrument. In the event you default on your debt and we elect
to pursue any of the foregoing protections available to us, your right to cure
such default shall expire as of the date we pursue any such protections
notwithstanding any longer cure period set forth elsewhere in any agreement
between you and us. Additionally you shall be liable for the full amount we pay
to cure your default plus interest at eighteen percent (18%) per annum, or the
highest rate allowable by law, and all costs we incur, including legal fees and
appraisal fees relating to the evaluation of and exercise of any such
protections. Breach of this Section 3.07 is a material breach of this Agreement.


4.    TRAINING AND GUIDANCE.


4.01 Our Training Programs. If you (or your Operating Partner) or any of your
general managers have not completed the appropriate certified training programs
as set forth in our then current Operations Manual, then prior to opening your
Noodles & Company Restaurant, you and your Operating Partner and all such
general managers must attend and successfully complete the appropriate Owner,
Operating Partner and general manager certified training programs, as
applicable, conducted at such time(s) and place(s) as we designate, including in
our Company-owned Restaurants if we so elect. Thereafter, any person who
replaces your Operating Partner or any general managers must successfully
complete the appropriate certified training program before assuming the
particular position. In lieu of attending the current training program, a
general manager may be “certified” by Franchise Operations. We may require you
and your Operating Partner and Restaurant management personnel to attend and
successfully complete periodic or additional training programs. We may require
you and your general managers to attend additional training, or other
informational programs from time to time as we deem necessary for re-training,
new product roll-outs, new equipment usage, fair treatment of employees, etc.
Except in the case where you are an Affiliate of an existing area operator of
Noodles & Company restaurants who has opened Noodles & Company restaurants prior
to your opening Noodles & Company restaurants, we will not charge any fees for
attendance at any such training programs for your initial Area Operator
training, Operating Partner training and the first two (2) general managers’
training for the first two (2) Restaurants you open (for an aggregate total of
four (4) general managers being trained). Subsequent or additional training
shall be provided upon your request or based on our determination that such
training is necessary or desirable, at the cost set forth in our then current
Operations Manual. You will be responsible for all compensation and expenses
(including travel, meals and lodging and fully-burdened salaries and expenses
for days or hours of such training) incurred by you and your Personnel in
attending any training programs. You must immediately replace any individual who
fails to successfully complete any training program. Our training programs are
more fully described in the Noodles & Company Operations Manual. The scheduling,
content and duration of our training programs are at our discretion and we
reserve the right to modify such training, including the materials, equipment
and support used.



April 2014    13    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



Your Personnel must complete our approved training program for the positions in
which they will be employed, as set forth in our Operations Manual and as
amended or modified from time to time.


4.02 On-Going Guidance. We will furnish you periodic guidance with respect to
the System, including improvements and changes to the System. Such guidance, at
our discretion, will be furnished in the form of the Operations Manual,
bulletins and other written materials, consultations by telephone or in person,
or by any other means of communications. At your request, we may provide special
assistance at your place of business for which you will be required to pay the
per diem fees and charges we may establish from time to time.


4.03 Your Certified Training Programs. We may, from time to time, require you to
implement, at your expense, programs for the training of all or some of your
Personnel. Prior to training any of your Personnel, your training programs must
be certified by us. We may require you to have a certified training Restaurant
approved by us upon the opening of your third Restaurant. You will be required
to obtain re-certification of your training programs from time to time, and we
may withhold certification if we determine, in our sole discretion, that your
training programs do not meet our high standards. You will be charged the fees
for such certification in accordance with the fee schedule in our then current
Operations Manual.


4.04 Certified Management Representation. You must have at least one member of
management in each of your Noodles & Company Restaurants who has successfully
completed the Noodles & Company certified management training program or
certified by Franchise Operations.


4.05 Control by Noodles & Company. Notwithstanding anything to the contrary
herein, both parties recognize and agree that Noodles & Company does not
exercise any day to day control of the Premises, security at the Premises, food
preparation, the hiring and firing of employees, or other forms of day-to-day
control.


5.    TRADEMARKS.


5.01 Ownership of the Marks. You acknowledge that Noodles & Company, and/or our
Affiliate, as applicable, own the Marks. Your right to use the Marks is derived
solely from this Agreement and is limited to conducting business pursuant to and
in compliance with this Agreement. Your unauthorized use of any of the Marks
constitutes a breach of this Agreement and an infringement of our, and/or our
Affiliate’s, as applicable, rights to the Marks. This Agreement does not confer
on you any goodwill or other interests in the Marks. Your use of the Marks and
any goodwill established thereby inures to the exclusive benefit of us and/or
our Affiliate, as applicable. All provisions of this Agreement applicable to the
Marks apply to any additional or substitute trademarks, service marks and trade
dress we authorize you to use. You may not, at any time during or after the
Term, contest, or assist any other person or entity in contesting, the validity
or ownership of any of the Marks.


5.02 Use of the Marks. You agree to use the Marks as the sole identification of
your Noodles & Company Restaurant, provided you identify yourself as the
independent owner thereof in the manner we prescribe. You agree to use only the
Marks as we prescribe in connection with your Noodles & Company Restaurant and
the sale of authorized food products, beverages and services. You may not use
any Mark (or any abbreviation, modification or colorable imitation) as part of
any corporate or legal business name or in any other manner (including any
Internet related use such

April 2014    14    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



as an electronic media identifier, for web sites, web pages or domain names) not
expressly authorized by us in writing. You may not have a website that uses any
Noodles & Company logos, Marks or the Noodles & Company name without our prior
written consent, which we may withhold in our discretion.


5.03 Discontinuance of Use of Marks. If it becomes advisable at any time for us
and/or you to modify or discontinue use of any Mark and/or use one or more
additional or substitute trademarks, service marks or trade dress, you agree to
comply with our directions within fourteen (14) days after notice. Neither we
nor our Affiliate shall have any liability or obligation whatsoever with respect
to any such required modification or discontinuance of any Mark or the promotion
of a substitute trademark, service mark or trade dress.


5.04 Notification of Infringements and Claims. You must notify us immediately of
any apparent infringement of or challenge to your use of any Mark, or any claim
by another person of any rights in any Mark. You may not communicate with any
person, other than your legal counsel, us, and our applicable Affiliate and its
legal counsel, in connection with any such infringement, challenge or claim. We,
and our applicable Affiliate, will have sole discretion to take such action as
we deem appropriate and will have the right to control exclusively any
litigation or U.S. Patent and Trademark Office proceeding arising out of any
such infringement, challenge or claim or otherwise relating to any Mark. You
must sign any and all documents, render such assistance and do such things as
may be advisable in the opinion of our or our applicable Affiliate’s counsel, to
protect our interests in any litigation or U.S. Patent and Trademark Office
proceeding or other administrative proceeding or otherwise to protect our
interests in the Marks.


5.05 Indemnification of Area Operator.


(a) We agree to indemnify you against, and to reimburse you for, all damages for
which you are held liable in any proceeding arising out of your authorized use
of any Mark pursuant to and in compliance with this Agreement as to any claim
that you have infringed any trademark registered by the United States Patent and
Trademark Office and, except as provided herein, for all costs you reasonably
incur in defending any such claim brought against you, provided you have timely
notified us of such claim and provided further that you and your Owners and
Affiliates are in compliance with this Agreement and all other agreements
entered into with us or any of our Affiliates. We, and our applicable Affiliate,
at our respective sole discretion, are entitled to prosecute, defend and/or
settle any proceeding arising out of your use of any Mark pursuant to this
Agreement, and, if we, or our applicable Affiliate, undertake to prosecute,
defend and/or settle any such matter, we have no obligation to indemnify or
reimburse you for any fees or disbursements of any legal counsel retained by
you. If we choose not to defend you and it is ultimately determined that you
were entitled to a defense under this provision, we agree to pay reasonable
legal fees at a maximum per hour rate at which your insurance carrier or our
insurance carrier (whichever is less) would pay for a similar claim under your
or our applicable policy.


(b) We agree to indemnify you against, and to reimburse you for, all damages for
which you are held liable in any proceeding arising out of any claim made
against you as a result of your having properly utilized the then current (i)
point of sale marketing materials provided to you by Noodles & Company or those
developed by Noodles & Company and (ii) the recipes and required ingredients
(“Indemnified Claim”); however, under no circumstances does Indemnified Claim
include any claim resulting from, based on, or related to, a food borne illness,
foreign or other object in the food that was not prescribed in the recipe or
intended to be in the dish; allergic reactions of any kind; verbal information
provided to customers; slip and fall and such other personal

April 2014    15    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



injuries or accidents. We, and our applicable Affiliate, at our respective sole
discretion, are entitled to prosecute, defend and/or settle any proceeding
arising out such an Indemnified Claim, and, if we, or our applicable Affiliate,
undertake to prosecute, defend and/or settle any such matter, we have no
obligation to indemnify or reimburse you for any fees or disbursements of any
legal counsel retained by you. If we choose not to defend you and it is
ultimately determined that you were entitled to a defense under this provision,
we agree to pay reasonable legal fees at a maximum per hour rate at which your
insurance carrier or our insurance carrier (whichever is less) would pay for a
similar claim under your applicable policy.


(c) Further, we, and our applicable Affiliate, at our respective sole
discretion, are entitled, but not obligated, to prosecute, defend and/or settle
any proceeding arising out of any claim made against you, that, in our opinion,
could have an adverse impact on the brand, system or other Noodles & Company
Company-owned or Area Operator owned Restaurants. We, and our applicable
Affiliate, have no obligation to indemnify or reimburse you for any fees or
disbursements of any legal counsel retained by you or to pay any settlement
ourselves; however, we shall be entitled to settle and defend the claim. We will
work with your insurance carrier to reach terms and provide a defense that is
acceptable to your insurance carrier, if your insurance carrier has a right of
acceptance, and we shall endeavor to do so provided doing so does not jeopardize
the Company’s rights and defenses or the brand, system or other Noodles &
Company owned or Area Operator owned Restaurants.


(d) Notwithstanding anything to the contrary in this Agreement, in the event
that Noodles & Company’s insurance does not cover either the costs of defense or
attorney’s fees, or any portion of them, or damages, liability or settlement
amounts, or any portion of them, associated with any Indemnified Claim or other
claim for which Area Operator is otherwise entitled to indemnification, Noodles
& Company is not obligated to indemnify Area Operator to the extent that Noodles
& Company’s insurance does not provide coverage. Furthermore, Noodles &
Company’s obligation to indemnify, defend or pay for damages of any claim for
which Area Operator would otherwise be entitled to indemnification arises only
if and to the extent that Area Operator’s insurance coverage does not or would
not (absent any right to indemnification by Noodles & Company) provide coverage
for such claims. In the event that Area Operator has failed to obtain and keep
in force all policies that it is obligated to carry under the terms of its
agreements with Noodles & Company and one or more of such policies would or
could have provided coverage for the claim, then Noodles & Company is not
obligated to indemnify, defend or pay damages, settlements, or have any
liability for such claim.
6.    FEES.


6.01 Franchise Fee. You agree to pay us a nonrefundable franchise fee of $35,000
("Franchise Fee"). The Franchise Fee is payable upon execution of this Agreement
or when Construction is Commenced for the Premises for such Noodles & Company
Restaurant, whichever first occurs. The Franchise Fee is non-refundable, in
whole or in part, under any circumstances. The Franchise Fee for the first
Restaurant developed by you (and the first $10,000 of the Franchise Fee for each
other Restaurant) is deemed paid so long as the Development Fee under the
Development Agreement has been timely paid in full; accordingly, the balance of
the $25,000 for each Restaurant after the first one shall be paid upon execution
of the Franchise Agreement, when Construction is Commenced or the date the
franchised restaurant is required to be open under The Area Development
Agreement, whichever first occurs.


6.02 Royalty Fees. You agree to pay us a continuing royalty fee in the amount of
five percent (5.0%) of Net Royalty Sales (the "Royalty Fee") for each Reporting
Period. A Reporting

April 2014    16    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



Period shall be defined as each one week period commencing on Wednesday and
ending on Tuesday, or such other period as we shall determine from time to time.
A Sweep Period shall be the period of time for which a Sweep of Area Operator’s
account has been made by Noodles & Company to obtain the Royalty Fee for Net
Royalty Sales that have occurred, but for which a prior Sweep was not made.


6.03 Continuing Royalty Upon Default. Should this Agreement terminate due to a
material breach or default by you, or should you fail to continuously operate
your Noodles & Company Restaurant without our prior written approval to cease
continuous operations, you shall pay to us for each Reporting Period remaining
in the entire initial term of the Agreement a continuing royalty in an amount
equal to the total Royalty Fees due from you for the preceding fifty-two (52)
Reporting Periods divided by fifty-two (52). If your Noodles & Company
Restaurant was open fewer than fifty-two (52) Reporting Periods, then the
average of all Reporting Periods for which you were open shall be used.


6.04 Designated Account. Prior to the opening of your Noodles & Company
Restaurant, and as a condition thereof, you shall establish a designated bank
account from which we shall be authorized to withdraw in any manner which we
prescribe, which may include account transfer or wire transfer, any amounts due
to us or our Affiliate from you under this Agreement, including Royalty Fees and
Marketing Funds, as hereinafter defined (such withdrawals shall be defined as a
Sweep). We shall have the authority to Sweep the account at anytime; however, we
agree not to Sweep the account more frequently than once each week so long as
Area Operator is not in default of this Agreement or any other Agreement between
Area Operator and Noodles & Company. We have the right to review your sales
numbers on a daily basis. As early as the first business day, or any day we
choose thereafter, following a Reporting Period, we shall calculate the Royalty
Fee due for that Reporting Period and Sweep such amount and any other amounts
due under this Agreement, including any advertising and marketing fees set forth
under Section 10, directly from the designated account. All costs and expenses
of establishing and maintaining such designated account, including transaction
fees and wire transfer fees, shall be paid by you. You agree to maintain at all
times sufficient funds in such designated bank accounts for such Sweeps and your
failure to do so is a material breach of this Agreement. You agree to execute
all forms necessary to permit Noodles & Company to accomplish all Sweeps in a
timely and efficient manner. You agree not to terminate our right to withdraw
funds from the designated account during The Term of this Agreement without our
prior written consent.


6.05 Interest On Late Payments. All payments of the Royalty Fees, Marketing
Funds and other payments due us from you shall be due and payable on the first
day following the close of the Reporting Period ("Due Date"). Any payment or
report not actually received by us on or before Due Date shall be deemed
overdue. If any payment is overdue, you shall pay to us, in addition to the
overdue amount, interest on such amount from the date it was due until paid, at
a rate which is the lesser of one-and-one-half percent (1 ½ %) per month or the
maximum rate permitted by law. Entitlement to such interest shall be in addition
to any other remedies we may have. Your failure to have sufficient funds
available in the designated account in an amount equal to any amount then due or
your failure to pay all amounts when due, constitutes grounds for termination of
this Agreement, as provided in Section 15, and shall be a default of all other
agreements by and between you and us and shall constitute grounds for
termination of said agreements.


6.06 Application of Payments. We may apply any payments by you to any of your
past due indebtedness for Royalty Fees, Marketing Fund contributions or any
other indebtedness to us or any of our Affiliates, notwithstanding any
designation by you. We may also apply said

April 2014    17    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



payments first to interest payments due. We may also collect any and all fees,
payments or other amounts due from you by electronic withdrawal.


6.07 Letter of Credit. Noodles & Company may require Area Operator to provide a
letter of credit from a national bank and on terms set forth in the Operations
Manual equal to one hundred and fifty percent (150%) of all fees (including
Royalty Fees, Marketing Funds, interest and other payments to us) anticipated to
be due annually under all agreements between the parties in the event of any
failure of Area Operator to timely pay all fees due. Area Operator shall supply
said letter of credit within fifteen (15) days of our request. Failure to timely
provide the letter of credit shall be a material breach and default of this
Agreement.


7.    RESTRICTIVE COVENANTS.


7.01 Confidential Information. We will disclose parts of our Confidential
Information to you solely for your use in the operation of your Noodles &
Company Restaurant. The Confidential Information is proprietary and includes our
trade secrets. During the Term and indefinitely thereafter: (a) you and your
Owners may not use the Confidential Information in any other business or
capacity (you and your Owners acknowledge such use is an unfair method of
competition); (b) you and your Owners must exert your best efforts to maintain
the confidentiality of the Confidential Information; (c) you and your Owners may
not make unauthorized copies of any portion of the Confidential Information
disclosed in written, electronic or other form; (d) you and your Owners must
implement all reasonable procedures we prescribe from time to time to prevent
unauthorized use or disclosure of the Confidential Information, including the
use of nondisclosure agreements with your Owners, officers, directors and
general managers, and you and your Owners must deliver such agreements to us;
and (e) you and your Owners must not disclose or distribute the Confidential
Information except as permitted by us in writing prior to such disclosure. You
may only disclose such confidential information as we agree in writing it may be
disclosed. At the end of the Term, you and your Owners must deliver to us all
such Confidential Information in your possession. Your restrictions on
disclosure and use of Confidential Information do not apply to information or
techniques which are or become generally known in the Restaurant industry (other
than through your own disclosure or the wrongful disclosure by someone else),
provided you obtain our prior written consent to such disclosure or use. Prior
to any training at Noodles & Company Central Support Office or at any Noodles &
Company Restaurant, all your trainees must first execute the Confidentiality
Agreement.


7.02 In-Term Covenants. During the Term, you shall not, without Noodles &
Company’s prior written consent, either directly or indirectly, for yourself, or
through, on behalf of, or in conjunction with any person, persons, partnership,
limited liability company, or corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.


(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours, without obtaining the employer's consent, which
consent may be withheld for any reason. We may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such

April 2014    18    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



violation plus an amount equal to our costs and attorney’s fees incurred in
connection with such violation.
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or
(4) the United States.


7.03 Post-Term Covenants. For a continuous uninterrupted period commencing upon
the expiration or termination of this Agreement and for two (2) years
thereafter, you shall not, without Noodles & Company’s prior written consent,
either directory or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person, persons, partnership, limited liability company, or
corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.


(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours. In addition to any other rights and remedies
available to us under this Agreement, we may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such violation plus an amount equal to our costs and attorney’s fees
incurred in connection with such violation.
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or
(4) any Designated Market Area (as defined by Nielsen Media Research) where a
Noodles & Company Restaurant is located.


7.04 Independent Covenant. The parties agree that each of the foregoing
covenants shall be construed as independent of any other covenant or provision
of this Agreement. If all or any portion of a covenant is held unreasonable or
unenforceable by a court or agency having valid jurisdiction, the parties desire
the court to reform the covenant to render the covenant enforceable, but only to
the extent required to render the covenant enforceable, so that Noodles &
Company may obtain the greatest possible level of protection from the misuse of
Confidential Information, the diversion of customers, the solicitation of its
employees and unfair competition; and in such event, you expressly agree to be
bound by any lesser covenant subsumed within the terms of such covenant that
imposes the maximum duty permitted by law, as if the resulting covenant were
separately state in and made a part of this Agreement.

April 2014    19    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------





7.05 Reduction in Scope. You understand and acknowledge that Noodles & Company
shall have the right, in its sole discretion, to reduce the scope of any
covenant set forth in this Agreement, or any portion thereof, without your
consent, effective immediately upon written notice to you. You shall comply
forthwith with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions hereof.


7.06 Offset/Counterclaim. You expressly agree that the existence of any claims
you may have against Noodles & Company, whether or not arising from this
Agreement, shall not constitute a defense to the enforcement by Noodles &
Company of the covenants in this Section 7.


7.07 Injunctive Relief. You acknowledge and agree: (a) that any failure to
comply with the covenants in this Agreement shall constitute a default
hereunder; (b) that a violation of the requirements of this Agreement would
result in irreparable injury to Noodles & Company for which no adequate remedy
at law may be available; and (c) therefore, Noodles & Company shall be entitled,
in addition to any other remedies which it may have hereunder, at law, or in
equity, to obtain specific performance of or an injunction against the violation
of the requirement of this Agreement, without the necessity of showing actual or
threatened damage and without being required to furnish a bond or other
security.


7.08 Information Exchange. All recipes, processes, ideas, concepts, supplier
relationships, methods and techniques used or useful to a restaurant, or other
business offering restaurant products, whether or not constituting protectable
intellectual property, that you create, or that are created on your behalf, in
connection with the development or operation of your Noodles & Company
Restaurants must be promptly disclosed to us. If we adopt any of them as part of
the System, they will be deemed to be our sole and exclusive property and deemed
to be works made-for-hire for us. You hereby assign and further agree to sign
whatever further assignment or other documents we request to evidence our
ownership or to assist us in securing intellectual property rights in such
ideas, concepts, techniques or materials.


7.09 Confidentiality and Non-Compete Agreements. You agree to cause each of your
Owners and Operating Partners to enter into and comply with the confidentiality
and non-compete agreement referred to in Section 8.02 hereof.
8.     YOUR ORGANIZATION AND MANAGEMENT.


8.01 Organization Documents. You must be a legal entity such as a business
corporation, partnership, limited liability company or other legal entity formed
for and used for the purpose of developing and holding franchises to operate
Noodles & Company Restaurants. You and each of your Principal Owners represent,
warrant and agree that: (a) you are duly organized and validly existing under
the laws of the state of your organization and you are duly qualified to
transact business in the state in which your Noodles & Company Restaurant is
located; (b) you have the authority to execute and deliver this Agreement and to
perform your obligations hereunder; (c) true and complete copies of the articles
or certificate of incorporation, partnership agreement, bylaws, subscription
agreements, buy-sell agreements, voting trust agreements and all other documents
relating to your ownership, organization, capitalization, management and control
have been delivered to us and all amendments thereto shall be promptly delivered
to us; (d) your and your entity’s activities are restricted to those necessary
solely for the development, ownership and operation of your Noodles & Company
Restaurant in accordance with this Agreement and in accordance with any other
agreements entered into with us or our Affiliate, as applicable; (e) the
articles or certificate of incorporation, partnership agreement or other
organizational documents

April 2014    20    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



recite that the issuance, transfer or pledge of any direct or indirect legal or
beneficial ownership interest is restricted by the terms of this Agreement; (f)
all certificates representing direct or indirect legal or beneficial ownership
interests now or hereafter issued must bear a legend in conformity with
applicable law reciting or referring to such restrictions; and (g) you will
deliver to us a Secretary/Clerk's Certificate or other evidence satisfactory to
us, that the execution, delivery and performance of this Agreement and all other
agreements and ancillary documents contemplated hereby or thereby have been duly
authorized by all necessary action by your corporation, partnership, limited
liability company or other legal entity, as applicable. You may not change the
form of your entity unless we mutually agree in writing that such a change is
warranted. Neither you, your partners, shareholders, members of an LLC nor the
entity formed to operate your Noodles & Company Restaurants may be, or become,
during the term of this Agreement and any other agreements between us, including
the Franchise Agreement, a Publicly Held Entity.


8.02 Disclosure of Ownership Interests. You and each of your Principal Owners
represents, warrants and agrees that Exhibit A is current, complete and accurate
and shall not be changed without our prior written consent. You agree that
updated Exhibit A will be furnished promptly to us, so that Exhibit A (as so
revised and signed by you) is at all times current, complete and accurate and
shall not be changed without our prior written consent. Failure to promptly
provide such revised Exhibit A, and to obtain our prior written consent prior to
such changes, is a material breach of this Agreement. Each person who is or
becomes a Principal Owner must execute an agreement in the form we prescribe,
undertaking to be bound jointly and severally by the terms of this Agreement,
the current form of which is attached hereto as Exhibit B. Each person who is or
becomes an Owner or an Operating Partner must execute an agreement in the form
we prescribe, undertaking to be bound by the confidentiality and non-competition
covenants contained in the Agreement, the current form of which is attached
hereto as Exhibit D. Each Owner must be an individual acting in his individual
capacity, unless we waive this requirement. The initial owners who execute this
agreement as of its effective date shall at all times continue to own and have
voting authority of at least 51% of the ownership and voting rights under this
agreement.


8.03 Operating Partner/Management of Business. You must designate in Exhibit A
as the "Operating Partner" an individual approved by us who must: (a) have
completed our Operating Partner training program to our satisfaction; (b) be the
senior management individual who is involved in day-to-day operations of your
Noodles & Company Restaurant; (c) be the person with whom we communicate as to
development, operations and Area Operator matters; (d) have the authority to
bind you regarding all operational decisions regarding your Noodles & Company
Restaurant; and (e) have primary residency in the Development Area continuously
during the term of this Agreement (and if no Area Development Agreement is in
effect between Noodles & Company and Area Operator or its affiliate, such
Development Area shall be the development area under the last such Area
Development Agreement that was in effect).


Your Operating Partner: (a) shall exert full-time and best efforts to the
development and operation of your Noodles & Company Restaurant and all other
Noodles & Company Restaurants you own; and (b) may not engage in any other
business or activity, directly or indirectly, that requires substantial
management responsibility or time commitments or otherwise may conflict with
your obligations hereunder. You agree to provide us with an executed copy of any
arrangement, agreement or contract, and all amendments thereto, with your
Operating Partner. We shall have no responsibility, liability or obligation to
any party to any such arrangement, agreement or contract, or any amendments
thereto, on account of our approval thereof or otherwise, and you agree to
indemnify and hold us harmless with respect thereto. Your Noodles & Company
Restaurant at all

April 2014    21    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



times must be managed by your Operating Partner or by an on-site general or
assistant manager or a shift supervisor who has completed the appropriate
training programs.


8.04 General Manager. The high-quality food and operation of the Noodles &
Company Restaurant is the core element of our concept success. An essential
element of operation is the selection, training and overall performance of our
in-restaurant general managers. All general managers must complete, to our
satisfaction, Noodles & Company’s then-current Certified Training Program.
Optimum restaurant performance requires specialized leadership in the form of a
duly trained general manager. The general manager must dedicate 100% of his
working time to the management of your Noodles & Company Restaurant. To ensure
the integrity of our Restaurants, the general manager position must be a
full-time position and may not be combined with an area or district manager or
any other position. We may change the organizational structure of the Restaurant
system from time to time, in which case you will be required to adopt the then
current structure.


8.05 Restaurant Organization. Your Noodles & Company Restaurant must be staffed
by at least one general manager who has completed the then current management
training program approved by us and appropriate numbers of assistant managers,
shift supervisors, and other employees so that all shifts are staffed by at
least one assistant manager or shift supervisor. You may not operate your
Noodles & Company Restaurant without covering every shift with a suitably
trained member of management or shift supervisor. To promote positive attitudes,
good morale and high levels of productivity, we recognize the importance of
personal balance for those operating the Restaurant. To that end, the Area
Operator is, to the best of his ability, required to ensure that the general
manager, members of the management team and staff members, work reasonable hours
averaging 45-50 hours per week with fairly consistent schedules and have two (2)
full days off each week.


You (or your Operating Partner) at all times must remain active in overseeing
the operations of your Noodles & Company Restaurant. If the relationship with
your Operating Partner terminates, you must promptly hire a successor Operating
Partner. Any successor Operating Partner must meet our approval and must
successfully complete our training program at your sole cost and expense. You
are solely responsible for all employment decisions with respect to your
Personnel, including hiring, firing, compensation, training, supervision and
discipline, regardless of whether you receive advice from us on any of these
subjects.


9.     NOODLES & COMPANY RESTAURANT OPERATING STANDARDS.


9.01 Condition of Your Noodles & Company Restaurant. You must maintain your
Noodles & Company Restaurant's condition and appearance so that it is
attractive, clean and efficiently operated in accordance with the Operations
Manual. You agree to maintain your Noodles & Company Restaurant's condition and
appearance and to make such modifications and additions to its layout, decor,
operations and general theme as we require from time to time, including
replacement of worn-out or obsolete fixtures, equipment, furniture, signs and
utensils, repair of the interior and exterior and appurtenant parking areas and
periodic cleaning and redecorating. If, at any time, the general state of
repair, appearance or cleanliness of your Noodles & Company Restaurant, or its
fixtures, equipment, furniture, signs or utensils, does not meet our standards,
we may notify you and specify the action you must take to correct such
deficiency. If, within fourteen (14) days after receiving such notice, you fail
or refuse to initiate in good faith and with due diligence a bona fide program
to complete such required maintenance, we have the right (in addition to our
rights under Section 15), but not the obligation, to enter the Premises and do
such maintenance

April 2014    22    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



on your behalf and at your expense. You must promptly reimburse us for such
expenses and the cost of coordinating such repairs. Failure to maintain your
Noodles & Company Restaurant's condition and appearance as required by this
Agreement and the Operations Manual is a material breach and a default of this
Agreement.


If you are not permitted to make certain repairs because such repairs are
reserved to the Landlord as common area maintenance, you shall use diligent
efforts to cause the Landlord to make such repairs timely and in a workmanlike
manner.


You must periodically re-equip, upgrade and/or remodel your Noodles & Company
Restaurant pursuant to our plans and specifications and implementation schedule;
provided, however, that, with the exception of signage, we will not require
substantial remodeling more often than once every five (5) years during the Term
and at any time that you renew or transfer the franchise. We will not require
you to substantially remodel your Restaurant until after we have substantially
remodeled at least twenty-five percent (25%) of any Company-owned Restaurants,
except at such time as you renew or transfer the franchise.


If your Noodles & Company Restaurant is damaged or destroyed by fire or other
casualty, you must initiate within thirty (30) days (and diligently continue
until completion, which shall be accomplished in no more than one hundred-twenty
(120) days) all repairs or reconstruction to restore your Noodles & Company
Restaurant to its original condition (and all remodeling performed or required
to be performed to date), unless your landlord fails to rebuild the premises.
If, in our reasonable judgment, the damage or destruction is of such a nature
that it is feasible, without incurring substantial additional costs, to repair
or reconstruct your Noodles & Company Restaurant in accordance with the
then-standard Noodles & Company Restaurant layout and decor specifications, we
may require you to repair or reconstruct your Noodles & Company Restaurant in
accordance with those specifications.


You may not make any alterations to your Noodles & Company Restaurant that would
be different than the original accepted plans, nor replace any fixtures,
furnishings, equipment or signs (fixtures, furnishings and equipments are
referred to as “FFEs”), with FFEs that are not in accordance with our FFEs
standards and specifications (as specified in the Design Book) or that are not
consistent with or that have caused variation in the accepted plans or the
approved FFEs, without our prior written approval. We have the right, at your
expense, to rectify any replacements, relocations or alterations not previously
approved by us in writing.


9.02 Consistent Brand Image. You agree that your Noodles & Company Restaurant
will offer for sale food, beverages and other products, services and merchandise
related to the Noodles & Company Restaurant concept that we determine from time
to time to be appropriate for your Noodles & Company Restaurant, including
serving beer and wine at each of your locations. You further agree that your
Noodles & Company Restaurant will not, without our approval, offer any products
or services (including promotional items) not then authorized by us. Your
Noodles & Company Restaurant may not be used for any purpose other than the
operation of a Noodles & Company Restaurant in compliance with this Agreement.
You agree not to permit the use of or location within your Noodles & Company
Restaurant any vending machines, racks, electronic, non-electronic or gambling
type games, or other items not specifically approved by us in writing prior to
such use or location in the Restaurant. You agree that your Noodles & Company
Restaurant will offer courteous and efficient service and a pleasant ambiance,
consistent with your acknowledgements in Section 1.02 and consistent with the
service and ambiance offered at

April 2014    23    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



Company-owned Noodles & Company Restaurants, including music requirements and
other ambiance-related items.


You further agree to provide to us accurate information as to your volume usage
as to any and all ingredients and products used and/or anticipated to be used in
your Noodles & Company Restaurants and you authorize us to use and report such
information as we deem appropriate in contract negotiations and maintenance and
other purposes as we deem appropriate. You further agree that we have the right
to enter into vendor contracts and relationships that benefit you and that bind
you, all as we deem appropriate.


9.03 Proprietary Products. Noodles & Company may, from time to time throughout
the Term hereof in its discretion, require that you purchase, use, offer and/or
promote, and maintain in stock at the Premises in such quantities as are needed
to meet reasonably anticipated consumer demand, certain proprietary sauces,
products, and other ingredients and raw materials, which are manufactured in
accordance with our proprietary recipes, specifications and/or formulas and/or
uniquely specified or sourced (“Proprietary Products”). You shall purchase
Proprietary Products only from Designated Suppliers. We shall not be obligated
to reveal such recipes, specifications and/or formulas of such Proprietary
Products, or the terms and conditions of any supplier or other contracts, to
you, non-designated suppliers, or any other third parties.


9.04 Non-Proprietary Ingredients & Products. We may designate other food
products, condiments, beverages, fixtures, smallwares, furnishings, equipment,
uniforms, supplies, services, menus, packaging, forms, paper products, software,
modems and peripheral equipment and other products and equipment other than
Proprietary Products that you must use and/or offer and sell at the Restaurant
(“Non-Proprietary Products”). You may use, offer or sell only such
Non-Proprietary Products that we have expressly authorized, and such products
must be purchased or obtained from a producer, manufacturer, supplier or service
provider that we have approved ("Approved Supplier") or an Alternative Approved
Supplier that we have designated or approved pursuant to Section 9.04 (b) below.


(a) Each such Approved Supplier designated or approved by us must comply with
our usual and customary requirements regarding insurance, indemnification, and
non-disclosure, and shall have demonstrated to our reasonable satisfaction: (i)
its ability to supply a Non-Proprietary Product meeting our specifications,
which may include, without limitation, specifications as to brand name,
contents, manner of preparation, ingredients, quality, freshness and compliance
with governmental standards and regulations; and (ii) its reliability with
respect to delivery and the consistent quality of its products and services.


(b) If you desire to procure authorized Non-Proprietary Products from a supplier
other than one previously approved or designated by us, you shall deliver
written notice to us of your desire to seek approval of such supplier, which
notice shall: (i) identify the name and address of such supplier; (ii) contain
such information as may be requested by us or required to be provided pursuant
to the Operations Manual (which may include reasonable financial, operational
and economic information regarding its business), and (iii) identify the
authorized Non-Proprietary Products desired to be purchased from such supplier.
We shall, upon your request, furnish specifications for such Non-Proprietary
Products if such are not contained in the Operations Manual. We shall not be
obligated to disclose the terms and conditions, including the pricing, to anyone
as to Proprietary or Non-Proprietary Products. We may thereupon request that the
proposed supplier furnish us at no cost to us product samples, specifications
and such other information as we may require. We, or our representatives,
including qualified third parties, shall

April 2014    24    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



also be permitted to inspect the proposed supplier’s facilities and establish
economic terms, delivery, service and other requirements consistent with other
distribution relationships for Noodles & Company Restaurants.


(c) We will use our good faith efforts to notify you of our decision within one
hundred-twenty (120) days after our receipt of product samples from the proposed
alternative supplier and all other requested information and will strive to
complete our review within sixty (60) days. Nothing in this article shall
require us to approve any supplier and, without limiting our right to approve or
disapprove a supplier in our sole discretion, you acknowledge that it is
generally disadvantageous to the system from a cost and service basis to have
more than one supplier in any given market area and that among the other factors
we may consider in deciding whether to approve a proposed supplier, it may
consider the effect that such approval may have on the ability of us and other
Area Operators to obtain the lowest distribution costs and on the quality and
uniformity of products offered system-wide. We may also determine that certain
Non-Proprietary Products (e.g. beverages) shall be limited to a designated brand
or brands set by us. We may revoke our approval upon the supplier’s failure to
continue to meet any of our criteria. If we approve the supplier, such supplier
shall be designated an “Alternative Approved Supplier” for purposes of this
Agreement.


(d) As a further condition of its approval, we may require a supplier to agree
in writing: (i) to provide, from time to time upon our request, free samples of
any Non-Proprietary Product it intends to supply to you; (ii) to faithfully
comply with our specifications for applicable Non-Proprietary Products sold by
it; (iii) to sell any Non-Proprietary Product bearing our Marks only to our
franchisees and only pursuant to a trademark license agreement in form
prescribed by us; (iv) to provide to us duplicate purchase invoices for our
records and inspection purposes; (v) to make the products available to all of
our company and franchised Restaurants; and (vi) to otherwise comply with our
reasonable requests.


(e) You or the proposed distributor or supplier shall pay to us in advance all
of our reasonably anticipated costs in reviewing the application of the
Alternate Approved Supplier and all current and future reasonable costs and
expenses, including travel and lodging costs, related to inspecting,
re-inspecting and auditing the Alternate Approved Suppliers’ facilities,
equipment and food products, and all product testing costs paid by us to third
parties.


9.05 Test Marketing. We may, from time to time, authorize you to test market
products and/or services in connection with the operation of the Restaurant. You
shall cooperate with us in connection with the conduct of such test marketing
programs and shall comply with our procedures established from time to time in
connection herewith as set forth in the then-current Operations Manual.


9.06 Specifications and Standards. You acknowledge that each and every aspect of
the interior and exterior appearance, layout, decor, services and operation of
your Noodles & Company Restaurant is important to us and is subject to our
specifications and standards. You agree to comply with all mandatory
specifications, standards and operating procedures, as modified from time to
time (whether contained in the Operations Manual, the Design Book, the Weekly
Roundup or any other written communication), relating to the appearance,
function, cleanliness or operation of a Noodles & Company Restaurant, including:
(a) type, quality, taste, weight, dimensions, ingredients, uniformity, and
manner of preparation, packaging and sale of food products and beverages; (b)
sale procedures and customer service; (c) advertising and promotional programs;
(d) qualifications, appearance and dress of employees; (e) safety, maintenance,
appearance, cleanliness, sanitation, standards of service and operation of your
Noodles & Company Restaurant;

April 2014    25    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



(f) days and hours of operation; (g) bookkeeping, accounting and record keeping
systems and forms; (h) type, quality, and appearance of paper products, small
wares, and equipment; (i) training systems for both management and hourly staff
members; and (j) information technology software and hardware. You are
prohibited from selling any products that are not on the approved Noodles &
Company menu and you are required to serve the entire approved Noodles & Company
menu unless we approve in writing of an alternative menu for the Premises.
Failure to comply with this Section 9.06 is a material breach and default of
this Agreement.


9.07 Compliance With Laws. You must maintain in force in your name all required
licenses, permits and certificates relating to the operation of your Noodles &
Company Restaurant. You must operate your Noodles & Company Restaurant in full
compliance with all applicable laws, ordinances and regulations, including
regulations relating to the sale of beer and wine. You must notify us in writing
immediately upon: (a) the commencement of any legal or administrative action, or
the issuance of an order of any court, agency or other governmental
instrumentality, which may adversely affect the development, occupancy or
operation of your Noodles & Company Restaurant or your financial condition; or
(b) the delivery of any notice of violation or alleged violation of any law,
ordinance or regulation, including those relating to health, or sanitation, or
liquor license violations at your Noodles & Company Restaurant.


All of your advertising and promotion must be completely factual and must
conform to the highest standards of ethical advertising and is subject to our
prior written approval. In all dealings with us, as well as your customers,
suppliers, lessors and the public, you must adhere to the highest standards of
honesty, integrity, fair dealing and ethical conduct. You agree to refrain from
any business or advertising practice which may be injurious to our business, to
the business of other Noodles & Company Restaurants or to the goodwill
associated with the Marks.


9.08 Insurance. You must maintain in force such insurance policies as we require
from time to time as set forth in the Operations Manual and you shall name
Noodles & Company and its Affiliate, if any, as an additional insured on all
policies and provide insurance certificates to us within ten (10) days of
executing the Franchise Agreement and annually at least ten (10) days to
expiration of each policy. Such policies shall (a) name us and our Affiliates as
additional insureds and loss payees; (b) provide for thirty (30) days' prior
written notice to us of any material modification, cancellation, non-renewal or
expiration of such policy; and (c) include such other provisions as we may
require from time to time.


Prior to opening each Noodles & Company Restaurant, and annually thereafter, you
must furnish us with such evidence of insurance coverage and payment of premiums
as we require. If you fail or refuse to maintain any required insurance
coverage, or to furnish satisfactory evidence thereof, we, at our option and in
addition to our other rights and remedies hereunder, may obtain such insurance
coverage on your behalf. If we do so, you must fully cooperate with us in our
effort to obtain such insurance policies and pay us any costs and premiums we
incur.
Your obligation to maintain insurance coverage is not diminished in any manner
by reason of any separate insurance we may choose to maintain, nor does it
relieve you of your obligations under Section 18.02.
9.09 Quality Control. We may, in our sole discretion, establish "quality
control" programs, such as a "mystery diner" program, other consumer experience
evaluation programs, "customer intercept" programs and employee experience
surveys, intercepts, and evaluations, to ensure the highest quality of service
and food products in all Noodles & Company Restaurants. You shall

April 2014    26    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



participate in any such quality control programs, including those we add or
modify from time to time, and bear your proportionate share (or if we provide
the program and pay the costs thereof of your pro-rata share), as determined by
us in our sole discretion, of the costs of any such program. We shall have
access to any data resulting from such programs implemented at your Noodles &
Company Restaurants.


To further ensure quality and safety standards, you shall also participate in
our then-current food safety audit program and have food safety audits conducted
at your Noodles & Company Restaurants at least once every six (6) months at your
sole cost. In the event the results of any such audit are not satisfactory to
Noodles & Company, as determined it our sole discretion, you may be required, at
your own cost, to have your Restaurant re-audited upon notice by us. You shall,
at our request, participate in an alcoholic beverage server training program
approved by Noodles & Company in its sole discretion. Failure to meet these
obligations in a timely manner is a material breach of this Agreement and a
material default hereunder.


9.10 Crisis Management. To further ensure quality, food safety, overall customer
experience, and brand integrity, you must advise us immediately of any crisis so
that we may assist you in handling the after effects of such matter, or if we
mutually agree or we deem it necessary, we may take the lead in managing the
after effects of such matter. The following circumstances should be reported
immediately: (i) alleged food borne illness of one (1) or more persons in any
one day in the same Restaurant; (ii) fire or other building casualty for which
customers are evacuated; (iii) robbery; (iv) any violence at the Restaurant; (v)
any other circumstances that have the potential to result in any significant
adverse publicity or impact on the Restaurants or brand.


9.11 Rebates. We have the right to receive rebates, allowances or similar
payments from suppliers as a result of your purchases. Rebates attributable by
us or the applicable vendor/supplier to Marketing shall be paid into the Brand
Development Fund at our election. We will provide rebates attributable by us or
the applicable vendor/supplier as a cost of goods rebates to you, prorata, based
on your usage or using such other method of allocating the rebates as we deem
appropriate. If we rely upon manufacturer volume or usage reports, those reports
may be considered conclusive by us.


10.     MARKETING, PUBLIC RELATIONS AND ADVERTISING. This Section 10 describes
the initial marketing, public relations and advertising programs; however, we
reserve the right to modify this program and the manner in which the marketing
and advertising funds are used for such purposes from time to time, in whole or
in part, as we deem necessary. All marketing, public relations and advertising
funds discussed below are collectively referred to as Marketing Funds.


10.01 Brand Development Fund ("BDF"). We may, in our sole discretion, establish
and administer a Brand Development Fund ("BDF") for the creation and development
of creative materials and programs to increase brand awareness, marketing,
advertising and related programs and materials, including electronic, print,
radio, television and outdoor media as well as the planning and purchasing of
national and/or regional media, including electronic, print, radio, television
and outdoor advertising or other media vehicles (“Marketing”). At our
discretion, the BDF may also pay for consumer research and the production and
deployment of marketing materials. We reserve the right to have our Affiliate or
a related entity manage this fund. If not covered by BDF, each Restaurant,
whether Area Operator owned or Company owned, shall be responsible for its pro
rata share (or, if applicable, on a use basis), on a per Restaurant basis, of
the actual production costs and fees (such as print ad fees) of the Marketing
materials, which can be paid by dollars contributed to FMF. We reserve the right
to charge a percent of Net Royalty Sales BDF Fee upon

April 2014    27    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



notice to you. You must contribute to the BDF amounts that we establish from
time to time, payable on the first business day following the immediately
preceding Reporting Period, together with the Royalty Fees due hereunder. At our
discretion, we may Sweep the designated account referred to in Section 6.04
hereof to obtain the BDF contributions. Noodles & Company Restaurants owned by
us and our Affiliates shall contribute to the BDF on the same basis as the
then-current rate for franchisees.


As discussed in Section 9.11 of this Agreement, at our election, supplier
rebates attributable to Marketing shall be paid into the BDF and used by us, in
our sole discretion, for any purpose permitted by the BDF. Currently, we are not
collecting the rebates; however, we reserve the right to do so at any time.


The BDF will be accounted for separately from our other funds. All disbursements
from the BDF shall be made first from income and then from contributions. While
our intent is to balance the BDF on an annual basis, from time to time the BDF
may run at either a surplus or deficit. We may spend in any fiscal year an
amount greater or less than the aggregate contributions of all Noodles & Company
owned and franchised Restaurants to the BDF in that year, and the BDF may borrow
from us or other lenders to cover deficits in the BDF and we may cause the BDF
to invest any surplus for future use by the BDF. We will prepare annually an
unaudited statement of monies collected and costs incurred by the BDF and
furnish a copy to you upon your written request. Except as otherwise expressly
provided in this Section 10.01, we assume no direct or indirect liability or
obligation with respect to the maintenance, direction or administration of the
BDF. We do not act as trustee or in any other fiduciary capacity with respect to
the BDF.


Although the BDF is intended to maximize general recognition and patronage of
the brand and the Marks for the benefit of all Noodles & Company Restaurants, we
cannot assure you that any particular Noodles & Company Restaurant will benefit
directly or pro-rata from the placement of advertising. Additionally, we reserve
the right to define, at any time, the measurement terms for any media coverage.
The BDF may be used to pay for the cost of preparing and producing creative
materials and programs we select, including video, audio, electronic and printed
advertising materials, media planning and buying services, and for the cost of
employing advertising agencies and supporting market research activities. We may
furnish you with marketing, advertising and promotional materials at cost, plus
any related administrative, shipping, handling and storage charges.


We may, as we deem appropriate, seek the advice of owners of Noodles & Company
Restaurants by formal or informal means with respect to the creative concepts
and media used for programs financed by the BDF.


10.02 Field Marketing Funds ("FMF"). You agree to spend for local advertising
and promotion of your Noodles & Company Restaurant such amounts as we establish
from time to time, currently not less than one and-a-quarter percent (1.25%) of
Net Royalty Sales during any Reporting Period (these amounts must be spent
within the twelve (12) month calendar year in the year in which the Reporting
Period occurs). These amounts spent on mutually agreed upon local advertising
and promotion will be designated as Field Marketing Funds ("FMF"). You shall
furnish us with annual marketing, advertising and public relations plans sixty
(60) days prior to your first grand opening and by December 1st of the previous
year for each year thereafter. You shall pay directly the vendors or partners in
the marketing program as the program is implemented and may be required
periodically to provide documentation regarding all such payments to Noodles &
Company. If you do not spend the required FMF, we may collect the funds from you
and spend

April 2014    28    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



them on your behalf for Field Marketing. We shall provide you with not less than
thirty (30) days prior notice of any change in the FMF amount you must spend.
For these purposes, advertising expenditures include: (a) amounts contributed to
advertising cooperatives; (b) amounts spent by you for advertising media, such
as electronic, print, radio, television and outdoor, banners, posters, direct
mail, grassroots premiums, event invites, and, if not provided by us at our
cost, the cost of producing approved materials necessary to participate in these
media; and (c) coupons and special (or promotional) offers pre-approved by us.
Advertising expenditures do not include amounts spent for items, in our
reasonable judgment, deemed inappropriate for meeting the minimum advertising
requirement, including permanent on-premises signage, menu boards, menus,
occasion signage, advertising, lighting, personnel salaries or administrative
costs, transportation vehicles (even though such vehicles may display the
Marks), and employee incentive programs.


10.03 Grand Opening Marketing Program. You must develop and implement a grand
opening marketing plan as described in Section 3.05 of this Agreement.


10.04 Marketing Administration Fee. ("MAF"). In addition to the advertising and
promotional expenditures and/or contributions required by Sections 10.01 and
10.02 hereof, you shall contribute a Marketing Administration Fee ("MAF"),
currently one percent (1.0%) of Net Royalty Sales, payable on the first (1st)
business day following the immediately preceding Reporting Period, together with
the Royalty Fees due hereunder. At our discretion, we may Sweep the designated
account referred to in Section 6.04 hereof to obtain the MAF contributions. The
MAF shall be our exclusive property and shall be used by us to cover costs of,
among other things, employing advertising/public relations agencies, supporting
and conducting market research activities, concept development (food and
customer experience, project development and testing), design development
(design, Restaurant prototype and testing), and maintenance, administration and
direction of the foregoing activities. We do not separately account for the MAF
or the expenditures there from.


10.05 Marketing Cooperatives. We have the right, at our sole discretion, to
establish or approve local and/or regional marketing cooperatives and/or
national cooperatives for Noodles & Company Restaurants in your local or
regional or national areas, covering such geographical areas as we may designate
from time to time ("Cooperative"). You must participate in any such cooperative
and its programs and abide by its by-laws. If your Noodles & Company Restaurant
is within the territory of an existing Cooperative at the time your Noodles &
Company Restaurant opens for business, you agree to immediately become a member
of the Cooperative. If a Cooperative applicable to your Noodles & Company
Restaurant is established during the term of this Agreement, you agree to become
a member no later than thirty (30) days after the date approved by us for the
Cooperative to commence operation. The following provisions shall apply to each
Cooperative:


(a) each Cooperative shall utilize a voting system of one (1) vote per one (1)
eligible Noodles & Company Restaurant (an eligible Restaurant shall be one that
is open and operating at the time of the vote);
(b) each Cooperative shall be organized and governed in a form and manner, and
shall commence operations on a date, approved in advance by us in writing; no
changes in the by-laws or other governing documents of a Cooperative shall be
made without our prior written consent;

April 2014    29    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



(c) each Cooperative shall be organized for the exclusive purpose of
administering marketing programs and developing, subject to our approval,
promotional materials for use by the members in the Cooperative;
(d) no marketing or promotional plans or materials may be used by a Cooperative
or furnished to its members without prior approval by us pursuant to Section
10.05(f) below;


(e) you and each other member of the Cooperative shall contribute to the
Cooperative, using a collection structure selected and established by us, the
amount determined in accordance with the Cooperative's by-laws. Any Noodles &
Company Company-owned Restaurant located in such designated local or regional
(or national if applicable) area(s) will contribute to the Cooperative on the
same basis. Contributions to such local and/or regional or national marketing
cooperatives are applied towards the marketing expenditures required by Section
10.02; however, if we provide you and your Cooperative thirty (30) days’ notice
of a special promotion, including any regional promotions, you must participate
in such promotion and pay to us any special promotion marketing fees assessed in
connection therewith, beginning on the effective date of such notice and
continuing until such special promotion is concluded. Any such special promotion
marketing fees shall be in addition to, and not applied towards, the aggregate
maximum marketing expenditure required by Section 10.01 and 10.02;


(f) all marketing and promotion by you and the Cooperatives shall be approved by
us in writing prior to implementation, shall be conducted in a manner that
supports the brand, and shall conform to such standards and requirements as we
may specify. You or the Cooperative shall submit written samples of all proposed
marketing and promotional plans and materials to us for our approval (except
with respect to prices to be charged) at least thirty (30) days before their
intended use, unless such plans and materials were prepared by us or have been
approved by us within the previous six (6) months. Proposed marketing plans or
materials shall be deemed to have been approved if they have not been
disapproved by us within fifteen (15) days after their receipt by us;


(g) at our request, you shall furnish us with copies of such information and
documentation evidencing your Cooperative contributions as we may require in
order to evidence your compliance with Section 10.02 and 10.05;


(h) the Cooperative may elect to spend marketing dollars in excess of the amount
Noodles & Company establishes. Such incremental excess shall not diminish the
aggregate maximum we may charge for marketing;


(i) Noodles & Company may, at its election, provide accounting services for any
such cooperatives at market rates or it may select a third-party accounting firm
to supply this service. The cooperative shall pay the costs of such accounting
upon invoice for the same.



April 2014    30    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



10.06 Price Point Promotions, Product Launches, Special Promotions and
Multi-Area Marketing Programs.


(a) In addition to the marketing funds and other marketing requirements, Area
Operator shall participate in price point promotions, special promotions,
Multi-Area Marketing Programs and product launches we establish from time to
time at Area Operator’s expense, provided such promotions do not violate
applicable law. Area Operator is required to obtain our prior written approval
prior to implementing such a program we have not mandated or provided.


(b) You shall fully participate in all programs, public relations campaigns,
prize contests, special offers, and other programs (including stored value
cards, gift certificates and other similar programs), national, regional, or
local in nature (including the introduction of new products, new franchises or
other marketing programs directed or approved by us) which are prescribed from
time to time by us. You shall be responsible for the costs of such
participation. To the extent permitted by law, you will comply with any minimum
or maximum price restrictions, including the use of coupons, which we may
promulgate from time to time.


(c) We may also require you to join and participate in Multi-Area Marketing
Programs, and may specify maximum resale prices to the extent permitted by law.
We may designate the coverage area, method and timing of payment, and any
outside agencies.


10.07 Prior Approval of Marketing Materials and Use of Noodles & Company
Provided Materials. You must submit to us for our written approval (which may be
withheld in our sole discretion), no later than thirty (30) days prior to your
planned implementation, all marketing plans, written materials and samples of
all marketing, public relations and promotional materials not prepared or
previously approved by us and which vary from our standard marketing, public
relations and promotional materials. If you elect to work with a marketing
agency, you must obtain our written approval of such agency, which approval we
may in our sole discretion withhold, before you sign any contracts or share any
Confidential Information with the agency. You may not use any marketing, public
relations or promotional materials that we have not approved. You may not use
any marketing, public relations or promotional materials involving the sale or
service of alcohol without our prior written consent, which may be withheld in
our sole discretion.


You further agree to use in your marketing efforts the marketing materials
available from Noodles & Company, which shall be made available to you at your
expense, in the manner and frequency we require. Failure to meet the
requirements of any provision of Section 10 is a material breach of this
Agreement.


10.08 Social Media.  You agree not to promote, offer or sell any products or
services relating to your Noodles & Company Restaurant through, or use any of
the Marks on, the Internet, social media, social networks or other future
technological avenues (collectively, “Social Media”) without our prior written
consent, which we may withhold for any or no reason.  You must, at all times,
comply with our Social Media policy, as modified periodically.  You expressly
acknowledge and agree that your use of any Social Media relating to your Noodles
& Company Restaurant is subject to our prior written approval.  You may not
establish an independent site or page on any Social Media without our prior
written consent.  If we authorize you to have and/or design a site or a page on
any Social Media for your Noodles & Company Restaurant, your site and page may
only be accessed from our site or page, and we may prohibit links between your
site or page and any other site.  You acknowledge that any use of Social Media
by you with respect to your Noodles & Company Restaurant constitutes advertising
and promotion subject to this Section 10, and you agree to

April 2014    31    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



comply with any additional policies and standards we issue from time to time
with respect to Social Media.  You acknowledge that any copyright in your sites
or pages on any Social Media will be deemed to be owned by us, and you agree to
sign any documents that we reasonably deem necessary to affirm our ownership of
the copyright.  If necessary, you must ensure cooperation with us by any web
site service provider or web site hosting company with which you do business. 
You represent that you have or will have the lawful right to use any proprietary
materials of others that appear on your sites or pages on Social Media.  We
periodically may provide to you content for your sites and pages on Social
Media, including copy, news stories and photographs.  We must consent to any
changes to your sites and pages on Social Media.  You further agree to assign to
us any domain names you obtain that we, in our sole discretion, request that you
transfer to us that you used in connection with the Noodles & Company concept,
and you further agree to assign any and all domain names used by you in the
operation and promotion of your Noodles & Company Restaurant at such time as
this Agreement is terminated.


10.09 Public and Media Relations. You agree that you will not issue any press or
other media releases or other communication without our prior mutual agreement.
As an FAO, you agree to only participate in (internal and external)
communications activities that create good will, enhance public image and build
the Noodles & Company brand.
 
10.10 Maximum Aggregate Fund Expenses. Without any vote and in our sole
discretion, we reserve the right to change the requirement for BDF contributions
(as well as the requirement for FMF and the MAF contributions) up to an
aggregate maximum of five and one-half percent (5.5%) allocated amongst the
funds as we determine is best for the Noodles & Company System. Notwithstanding
the above, we also reserve the right to change the aggregate maximum for BDF
contributions (as well as the requirement for FMF and the MAF contributions)
without regard to the limitation set forth in the preceding sentence, in the
future by gaining an approval vote by sixty-six percent (66%) of all
then-existing Company-owned and franchised Noodles & Company Restaurants. Voting
will be accomplished through a system of one (1) vote per eligible Noodles &
Company Restaurant. Cooperatives may choose to exceed the minimums established
by the Company in accordance with their bylaws.


11.     RECORDS AND REPORTS.


11.01 Records. You agree to prepare and to maintain for three (3) years complete
and accurate books, records (including invoices and records relating to your
marketing expenditures) and accounts (using our then current standard chart of
accounts) for your Noodles & Company Restaurant, copies of your sales tax
returns and such portions of your state and federal income tax returns as relate
to your Noodles & Company Restaurant. You further agree to prepare financial
statements required in Section 11.03 in the form and presentation specified by
us. All such books and records shall be kept at your principal address indicated
on the first page of this Agreement, unless we otherwise approve.


11.02 Technology Requirements for Reporting Data. You must record all sales on
computer-based cash registers which are fully compatible with our computer
system and which include an information interface capability to communicate
electronically with our computer system to provide us with continuous
transaction level point of sale data. You agree to purchase or lease, at your
expense, such computer hardware and software, required dedicated telephone and
power lines, DSL or better transmission lines, modems, printers, and other
computer related accessories and peripheral equipment as we may specify, for the
purpose of, among other functions, recording financial and customer data and
communicating with us. We may require you to use proprietary

April 2014    32    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



software and any other computer systems, which we may prescribe from time to
time, and you agree to execute such agreements as we may require in connection
therewith. We may prescribe a specific point of sale or other computer hardware
and software, which you agree to purchase.


You must provide such assistance as may be required to connect your computer
system with our computer system and point of sale system. We shall have the
right to retrieve transaction level data through point of sale electronic
reporting as well as time of order to time of delivery data and such other
information from your computer system as we deem necessary or desirable, and you
agree to fully cooperate with such efforts. You will be required to provide us
with all of the data Company-owned Restaurants provide to us in a format readily
usable by us. In view of the contemplated interconnection of computer systems
and the necessity that such systems be compatible with each other, you agree
that you will comply strictly with our standards and specifications for all
items associated with your computer systems.


To ensure full operational efficiency and optimum communication capability among
computer systems installed by Noodles & Company Restaurants, you agree, at your
expense, to keep your computer systems in good maintenance and repair, and to
promptly install such additions, changes, modifications, substitutions or
replacements to hardware, software, telephone and power lines, and other
computer-related facilities, as we direct. In the event we approve your use of a
website, you agree to ensure that the website is compatible with our website(s)
and capable of any linkages we may require.


11.03 Periodic Reports. You must furnish us: (a) no later than the first (1st)
business day immediately following the end of the applicable Reporting Period, a
report of Net Royalty Sales for the preceding Reporting Period; (b) within
ninety (90) days after the end of each fiscal year, a year-end balance sheet and
income statement and statement of cash flow of your Noodles & Company Restaurant
for such year, reflecting all year-end adjustments and accruals; (c) on the 25th
day of each month or other fiscal period, Income Statement and Balance Sheet for
the prior month or other fiscal period; and (d) within thirty (30) days of our
request, such other information as we may require from time to time, including
sales mix data, food and labor cost reports and sales and income tax statements.
All such reports shall use our then-current standard chart of accounts. You must
verify that the information in each such report and financial statement is
complete and accurate and sign it. We reserve the right to require that your
annual financial statements be audited, at your expense, by an independent
certified public accountant approved by us. We reserve the right to publish or
disclose information that we obtain under this section in any data compilations,
collections, or aggregations that we deem appropriate, in our sole discretion,
so long as we do not disclose information relating to performance of your
individual Noodles & Company Restaurant, unless such disclosure is required by
law or order of a court. We require you to use the reporting periods and fiscal
year used by us.


12.     OPERATIONS MANUAL.


12.01 Operations Manual. The Operations Manual may include, without limitation,
matters such as the following: policies and procedures for all aspects of
construction, design and operation of the Restaurant, forms, information
relating to product and menu specifications, purchase orders, general
operations, labor management, personnel, gross sales reports, net royalty sales
reports, training and accounting, sanitation, food safety, design
specifications, insurance requirements, uniforms, signs, notices, specified
equipment and fixtures, Marks usage, lease requirements, décor, standards of
maintenance and appearance of the Restaurant, hours and days of operation,
advertising and marketing, standards of maintenance, customer experience,
reporting

April 2014    33    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



requirements, and how to contact us. We may also establish emergency procedures,
which may include closure of the Restaurant. You agree that we shall not be
liable for any losses or costs, including consequential damages or lost profits,
due to such closure or otherwise.


12.02 Modification to Operations Manual. We will modify the Operations Manual at
any time and from time to time, provided that no such modification shall alter
your fundamental status and rights under this Agreement. Such modifications
shall be effective upon delivery of written notice, or at such time thereafter
as we designate. The Operations Manual is an integral part of this Agreement,
including all amendments thereto, and you agree to comply with all aspects of
the Operations Manual, as amended.


12.03 Proprietary and Confidential Information. You agree that the Operations
Manual is owned solely and exclusively by us, is strictly confidential and that
you will make no claim to ownership of the Operations Manual or its contents.


13.     INSPECTIONS OF YOUR NOODLES & COMPANY RESTAURANT; AUDITS.


13.01 Inspections. We and our designees have the right at any reasonable time
and without prior notice to: (a) inspect your Noodles & Company Restaurant; (b)
observe, photograph, audio-tape and/or video tape the operations of your Noodles
& Company Restaurant; (c) remove samples of any food and beverage products,
materials or supplies for testing and analysis; and (d) interview personnel and
customers of your Noodles & Company Restaurant. You agree to cooperate fully
with such activities. You shall furnish to us immediately upon receipt by you
all inspection reports, citations or warnings received from municipal or other
authorities.


13.02 Audits. We have the right at any time during business hours, and on ten
(10) days prior notice to you, to inspect, copy and audit the books, records,
tax returns and documents relating to the development, ownership, lease,
occupancy or operation of your Noodles & Company Restaurant. You must cooperate
fully with our representatives and independent accountants conducting such
audits. If any inspection or audit discloses an understatement of Net Royalty
Sales, you must pay us, within seven (7) days after receipt of the audit report,
the royalties and any advertising contributions due on the amount of such
understatement, plus interest (as provided in Section 6.05) from the date
originally due until the date of payment. Further, if such inspection or audit
is made necessary by your failure to furnish reports, records or information on
a timely basis, or if the audit determines an understatement of Net Royalty
Sales for the period of any audit to be greater than one percent (1%), you must
reimburse us for the cost of such audit or inspection, including the charges of
any attorneys and independent accountants and the travel expenses, room and
board and compensation of our employees, attorneys and independent accountants
plus $3,500 (or the amount in our then-current Franchise Agreement used for new
franchises) to offset our internal costs relating to such audit.


14.     AREA OPERATOR'S RIGHT TO TRANSFER.


14.01 Noodles & Company's Approval. The rights and duties created by this
Agreement are personal to you and your Owners. Accordingly, neither you nor any
of your Owners or Affiliates, nor any individual, partnership, limited liability
company, corporation or other entity which directly or indirectly has or owns
any interest in this Agreement, may Transfer the Franchise or any direct or
indirect interest therein without our prior written consent, which may be
withheld in our sole discretion. Any transfer without such approval or
compliance constitutes a breach of this Agreement and is void and of no force or
effect.

April 2014    34    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------





14.02 Conditions for Approval. If we have not exercised our right of first
refusal under Section 14.06, we will not unreasonably withhold our approval of a
Transfer of the Franchise that meets all of the reasonable restrictions,
requirements and conditions we impose on the Transfer, the transferors, and/or
the transferee(s), prior to the transfer being valid, including the following:


(a) you have completed development of your Noodles & Company Restaurant and are
operating your Noodles & Company Restaurant in accordance with this Agreement;


(b) you and your Owners and Affiliates must be in compliance with the provisions
of this Agreement and all other agreements with us or our Affiliate, as
applicable;


(c) the proposed transferee must be an entity, and its owners must provide us on
a timely basis all information we request; the proposed transferee’s owners must
be individuals acting in their individual capacities who are of good character
and reputation, who must have sufficient business experience, aptitude and
financial resources to operate your Noodles & Company Restaurant, and who must
otherwise meet our approval;


(d) the proposed transferee may not be an entity, or be affiliated with an
entity, that is required to comply with reporting and information requirements
of the Securities Exchange Act of 1934, as amended or other Publicly Held
Entity;


(e) the transferee (or its Operating Partner) and its managers, shift
supervisors and other personnel must have completed our initial training program
or must be currently certified by us to operate and/or manage a Noodles &
Company Restaurant to our satisfaction;


(f) the transferee (and its owners) must agree to be bound by all of the
provisions of this Agreement for the remainder of its Term or, at our option,
execute our then-current Franchise Agreement and related documents used in the
state in which your Noodles & Company Restaurant is located (which may provide
for different royalties, advertising contributions and expenditures, duration
and other rights and obligations than those provided in this Agreement);


(g) you or the transferee must pay us a transfer fee equal to $3,500 (or the
amount in our then-current Franchise Agreement used for new franchises) plus
associated costs;


(h) you and your Owners and Affiliates must, except to the extent limited or
prohibited by applicable law, execute a general release, in form and substance
satisfactory to us, of any and all claims against us, our Affiliate,
stockholders, officers, directors, employees, agents, successors and assigns;


(i) we must not have disapproved the material terms and conditions of such
Transfer (including the price and terms of payment and the amount to be financed
by the transferee in connection with such transfer) on the basis that they are
so burdensome as to be likely, in our reasonable judgment, to adversely affect
the transferee's operation of your Noodles & Company Restaurant or its
compliance with its franchise agreements and any other agreements being
transferred;


(j) if you (or any of your Owners or Affiliates) finance any part of the sale
price of the transferred interest, you and/or your Owners or Affiliate must
agree that all obligations of the transferee, and security interests reserved by
any of them in the assets transferred, will be

April 2014    35    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



subordinate to the transferee's obligations to pay all amounts due us and our
Affiliate and to otherwise comply with this Agreement, any Franchise Agreement
being transferred or any Franchise Agreement executed by the transferee;
(k) you and your Owners must execute a non-competition covenant, in form and
substance satisfactory to us, in favor of us and the transferee agreeing that,
for a period of two (2) years, starting on the effective date of the Transfer,
you and your Owners will not directly or indirectly (such as through members of
his/her or Immediate Families) own any legal or beneficial interest in, or
render services or give advice to: (1) any Competitive Business; or (2) any
entity which grants franchises, licenses or other interests to others to operate
any Competitive Business in any Designated Market Area (as defined by Nielsen
Media Research) where a Noodles & Company Restaurant is located, whether
Company-owned or franchised, or within any area that is or was within an Area
Development Area or a Protected Area, as those terms are defined in the Area
Development Agreement and this Agreement;
(l) we do not determine that any applicable federal or state statute,
regulation, rule or law which is enacted, promulgated or amended after the date
hereof, may have a material adverse effect on our rights, remedies or discretion
with respect to our relationship with the proposed transferee;


(m) you and your Owners and Affiliates must execute such other documents and do
such other things as we may reasonably require to protect our rights under this
Agreement and under any Area Development Agreement;


(n) transferee must obtain an assignment of leases from the landlords for all
Restaurants being transferred and obtain liquor and other required licenses from
all applicable authorities for all Restaurants being transferred; and


(o) such proposed transferee must meet all of the then-current Franchise
Agreement requirements, approval processes and criteria for new Area Operators
of Noodles & Company Restaurants, including ownership of the required minimum
number of Noodles & Company Restaurants after the Transfer.


14.03 Effect of Approval. Our approval of a Transfer of the Franchise does not
constitute: (a) a representation as to the fairness of the terms of any
agreement or arrangement between you or your Owners and the transferee or as to
the prospects of success of the Noodles & Company Restaurant by the transferee;
or (b) a release of you and your Owners, a waiver of any claims against you or
your Owners or a waiver of our right to demand the transferee's compliance with
this Agreement. Any approval shall apply only to the specific Transfer of the
Franchise being proposed and shall not constitute an approval of, or have any
bearing on, any other proposed Transfer of the Franchise.


14.04 Special Transfers. Neither Section 14.06 nor Section 14.02(g), shall apply
to any Transfer of the Franchise among any of your then-current Owners. On
thirty (30) days' notice to us, you, if you are a partnership, may transfer this
Agreement in conjunction with a transfer of all of the assets of your Noodles &
Company Restaurant, by an agreement in form and substance approved by us, to a
corporation or limited liability company which conducts no business other than
the Noodles & Company Restaurant (and other Noodles & Company Restaurants under
franchise agreements granted by us), and of which you own and control all of the
equity and voting power of all issued and outstanding capital stock. None of the
foregoing assignments shall relieve

April 2014    36    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



you or your Owners of your respective obligations hereunder, and you and your
Owners remain jointly and severally liable for all obligations hereunder. We
will also permit transfers among partners so long as the transfer is to a prior
existing partner that was previously approved by us and who meets our
then-current requirements for Area Operators.


14.05 Death or Disability of Area Operator.


(a) Upon your death or permanent disability, or the death or permanent
disability of the Operating Partner or an Owner of a controlling interest in
Area Operator, if we do not exercise our right of first refusal, the executor,
administrator or other personal representative of such person shall transfer his
interest in this Agreement or his interest in Area Operator to a third party
approved by us in accordance with all of the applicable provisions of Section 14
within a reasonable period of time, not to exceed six (6) months from the date
of death or permanent disability. We agree not to exercise our right of first
refusal in the case of death or disability if the proposed purchaser or
transferee is a family member who meets our then-current requirements for Area
Operators or is a prior existing partner that was previously approved by us and
who meets our then-current requirements for Area Operators.


(b) In order to prevent any interruption in the operation of the Restaurant and
any injury to the goodwill and reputation which would cause harm to the
Restaurant, you authorize us, and we shall have the right, but not the
obligation, to operate the Restaurant for so long as we deem necessary and
practical, and without waiver of any other rights or remedies we may have under
this Agreement, in the event that: (i) you (if you are an individual) or your
Operating Partner are absent or incapacitated by reason of illness or death and
that you are not, in our sole judgment, able to perform under this Agreement; or
(ii) any allegation or claim is made against the Restaurant, you or the
Operating Partner involving or relating to any fraudulent or deceptive practice.
In the event that we install a support manager to operate the Restaurant, we, at
our option, shall not be obligated to operate it for a period more than ninety
(90) days. All revenues from the operation of the Restaurant during such period
of operation by us shall be kept in a separate account and the expenses of the
Restaurant, including Royalty Fees, marketing and advertising contributions,
compensation and expenses for our representative, shall be charged to said
account. If the revenues are not sufficient to cover these expenses, you will
pay us on demand, and we may Sweep the account in Section 6.04 to obtain payment
of, the amount necessary to pay these expenses in full. If we elect to
temporarily operate the Restaurant on your behalf, you herby do and further
agree to indemnify and hold us harmless from any and all claims arising from our
acts and omissions.


14.06 Noodles & Company's Right of First Refusal. If you or any of your Owners
desire to transfer the Franchise for legal consideration, you or such Owner must
obtain a bona fide, executed written offer from a responsible and fully
disclosed purchaser and must deliver immediately to us a complete and accurate
copy of such offer. If the offeror proposes to buy any other property or rights
from you or any of your Owners or Affiliates (other than rights under Area
Development Agreements or other franchise agreements for Noodles & Company
Restaurants) as part of the bona fide offer, the proposal for such property or
rights must be set forth in a separate, contemporaneous offer that is fully
disclosed to us, and the price and terms of purchase offered to you or your
Owners for the. transfer of the Franchise must reflect the bona fide price
offered therefore and may not reflect any value for any other property or
rights.


We have the option, exercisable by notice delivered to you or your Owners within
sixty (60) days from the date of delivery of a complete and accurate copy of
such offer to us to purchase

April 2014    37    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



such interest for the price and on the terms and conditions contained in such
offer, provided that: (a) we may substitute cash for any form of payment
proposed in such offer; (b) our credit shall be deemed equal to the credit of
any proposed purchaser; and (c) we will have not less than ninety (90) days from
the option exercise date to consummate the transaction. We have the right to
investigate and analyze the business, assets and liabilities and all other
matters we deem necessary or desirable in order to make an informed investment
decision with respect to the fairness of the terms of our right of first
refusal. We may conduct such investigation and analysis in any manner we deem
reasonably appropriate, and you and your Owners must cooperate fully with us in
connection therewith.


If we exercise our option to purchase, we are entitled to purchase such interest
subject to all representations and warranties, closing documents and indemnities
as we reasonably may require, provided that, we exercise our option as a result
of a written offer reflected in a fully negotiated definitive agreement with the
proposed purchaser, we will not be entitled to any additional representations,
warranties, closing documents or indemnities that will have a materially adverse
effect on your rights and obligations under the definitive agreement. If we do
not exercise our option to purchase, you or your Owners may complete the sale to
such offeror pursuant to and on the exact terms of such offer, subject to our
approval of the transfer as provided in Sections 14.01 and 14.02, provided that
we will have another option to purchase if the sale to such offeror is not
completed within ninety (90) days after we elect not to exercise our option to
purchase, or if there is a material change in the terms of the offer. You will
promptly notify us in either event and we will have an additional thirty-day
(30) period to exercise our option following receipt of that notice.


14.07 Securities Offerings. Neither you nor any of your Owners may issue or
sell, or offer to issue or sell, any of your securities or any securities of any
of your Affiliates, regardless of whether such sale or offer would be required
to be registered pursuant to the provisions of the Securities Act of 1933, as
amended, or the securities laws of any other jurisdiction, without obtaining our
prior consent and complying with all of our requirements and restrictions
concerning use of information about us and our Affiliate. Neither you nor any of
your Owners may issue or sell your securities or the securities of any of your
Affiliates if: (1) such securities would be required to be registered pursuant
to the Securities Act of 1933, as amended, or such securities would be owned by
more than thirty-five (35) persons; or (2) after such issuance or sale, you or
such Affiliate would be required to comply with the reporting and information
requirements of the Securities Exchange Act of 1934, as amended, hereinafter
referred to as a “Publicly Held Entity,” or (c) the result would be that the
initial Owners would own less than fifty-one percent (51%) of your and/or your
Affiliates’ securities and voting rights.


Any proposed private placement of your or of your Affiliate's securities must be
approved by us and our legal counsel prior to the offering of securities. You
shall pay the costs of such review and associated legal fees.


15.    DEFAULT AND TERMINATION.


15.01 General. Noodles & Company shall have the right to terminate this
Agreement for “cause.” “Cause” is hereby defined as a material breach or
material default of this Agreement. Noodles & Company has the right to terminate
this Agreement upon the following circumstances and in the following manners,
each of which is deemed a material breach or default:



April 2014    38    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



15.02 Automatic Termination Without Notice. Subject to applicable laws of the
jurisdiction in which the franchise is located to the contrary, Area Operator
shall be deemed to be in default under this Agreement, and all rights granted
herein shall at our election automatically terminate without notice to Area
Operator if: (i) Area Operator shall be adjudicated bankrupt or judicially
determined to be insolvent (subject to any contrary provisions of any applicable
state or federal laws), shall admit to its inability to meet its financial
obligations as they become due or shall make a disposition for the benefit of
its creditors; (ii) Area Operator shall allow a judgment against him in the
amount of more than $25,000 to remain unsatisfied for a period of more than
thirty (30) days (unless a supersedeas or other appeal bond has been filed);
(iii) if the Restaurant at the Premises or the Area Operator’s assets are
seized, taken over or foreclosed by a government official in the exercise of its
duties, or seized, taken over, or foreclosed by a creditor or lien holder
provided that a final judgment against the Area Operator remains unsatisfied for
thirty (30) days (unless a supersedeas or other appeal bond has been filed);
(iv) if a levy of execution of attachment has been made upon the license granted
by this Agreement or upon any property used in the Restaurant at the Premises,
and is not discharged within five (5) days of such levy or attachment; (v) if
Area Operator consents to the entry of an order for relief in an involuntary
proceeding or to the conversion of an involuntary proceeding to a voluntary
proceeding under any such law; (vi) if Area Operator consents to the appointment
of, or the taking of possession by a receiver, trustee, or other custodian (as
defined in the Bankruptcy Code) for all or a substantial part of its property or
the property of the franchise business; (vii) if Area Operator permits any
recordation of a notice of mechanics lien against the Restaurant at the Premises
or any equipment at the Restaurant at the Premises which is not released within
sixty (60) days; or (viii) a condemnation or transfer in lieu of condemnation
occurs.


15.03 Option to Terminate Without Opportunity to Cure. Area Operator shall be
deemed to be in default and Noodles & Company may, at its option, terminate this
Agreement and all rights granted hereunder, without affording Area Operator any
prior notice or opportunity to cure the default, effective immediately upon
receipt of notice by Area Operator if any of the following events occur:


(a) Abandonment. If Area Operator abandons the Restaurant at the Premises. For
purposes of this Agreement, “abandon” shall refer to Area Operator’s failure, at
any time during the term of this Agreement, to keep the Premises or Restaurant
at the Premises open and operating for business for a period of two (2)
consecutive days, except as provided in the Operations Manuals.


(b) Assignment, Death or Incapacity. If Area Operator purports to sell, assign,
transfer, pledge or encumber in whole or in part the Restaurant, or any interest
in the Franchise, without the prior written consent of Noodles & Company; except
in the case that (i) or (ii) herein apply and you have made an appropriate
request to transfer: (i) upon the death or legal incapacity of an Area Operator
who is an individual, Franchisor shall allow up to six (6) months after such
death or legal incapacity for the heirs, personal representatives or
conservators (the “Heirs”) of Area Operator either to enter into a new Franchise
Agreement upon Noodles & Company’s Then Current Franchise Agreement (except that
no franchise fee or transfer fee shall be charged), if Noodles & Company is
subjectively satisfied that the Heirs meet Noodles & Company’s standards and
qualifications, or if not so satisfied to allow the Heirs to sell the franchise
to an Entity approved by Noodles & Company; or (ii) upon the death or legal
incapacity of an Owner of Area Operator directly or indirectly owning fifty
percent (50%) or more of the equity or voting power of Area Operator, Noodles &
Company shall allow a period of up to six(6) months after such death or legal
incapacity for the Heirs to enter into our Then Current Franchise Agreement or
to transfer to another person acceptable by us. If within said six (6) month
period said Heirs fail either to enter into a

April 2014    39    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



new Franchise Agreement or to sell the franchise to a person approved by Noodles
& Company, or fail either to receive our consent to the transfer of such equity
or voting rights to the Heirs or to another person acceptable by us, as provided
herein, this Agreement shall thereupon automatically terminate;


(c) Repeated Defaults. If Area Operator shall default in three (3) or more
material obligations within the preceding twelve (12) months for which written
notice has been provided, if required, or for which no notice was given if none
required, such repeated course of conduct, which need not be the same or
identical breaches, shall itself be grounds for termination of this Agreement
without further notice or opportunity to cure;


(d) Misrepresentation. If Area Operator makes any material misrepresentations or
omissions in connection with the execution of this Agreement or the acquisition
of the Premises;


(e) Violation of Law. If Area Operator fails, for a period of five (5) days
after having received notification of non-compliance from Noodles & Company or
any governmental or quasi-governmental agency or authority, to comply with any
federal, state or local law or regulation applicable to the operation of the
Restaurant;


(f) Health or Safety Violations. If Area Operator: (i) operates the Restaurant
so contrary to this Agreement, the System and the Operations Manuals as to
constitute an imminent danger to the public health; or (ii) sells unauthorized
products to the public after notice of default and continuing to sell such
products whether or not Area Operator has cured the default after one (1) or
more notices; (iii) fails to cure issues after food safety audits and health
department inspections; or (iv) fails to begin to correct such non-compliance or
violation immediately, and completely corrects such non-compliance or violation
within forty-eight (48) hours, after written notice thereof is delivered by said
inspector or auditor or us, whichever is earlier;


(g) Under Reporting. If an audit or investigation conducted by us discloses that
Area Operator has knowingly maintained false books or records, or submitted
false reports to us, or knowingly understated its Net Royalty Sales or withheld
the reporting of same as herein provided;


(h) Criminal Offenses. If Area Operator or any of its officers, directors, or
key employees is convicted of or pleads guilty or nolo contendre to a felony or
any other crime or offense that is reasonably likely, in our sole opinion, to
adversely affect our reputation, System, Marks or the goodwill associated
therewith, or our interest therein;


(i) Assignment Without Consent. If Area Operator purports to make any assignment
or transfer without our prior written consent or otherwise violates this
Agreement;


(j) Intellectual Property Misuse. If Area Operator materially misuses or makes
any unauthorized use of the Marks (including, but not limited to, unauthorized
use of the Marks as part of a website domain name or electronic address or as
part of information available on such website), or otherwise materially impairs
the goodwill associated therewith or Noodles & Company’s rights therein. Area
Operator’s disclosure of any portion of the Operations Manual in violation of
this Agreement, or Area Operator’s unauthorized use, disclosure or duplication
of the “Trade Secrets,” or Confidential Information, excluding independent acts
of employees or others if Area Operator shall have exercised its best efforts to
prevent such disclosures or use; or



April 2014    40    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



(k) Unethical Conduct. If Area Operator engages in any dishonest or unethical
conduct that may adversely affect the reputation of the Restaurant or other
Noodles & Company Restaurants or the goodwill associated with the Marks.


(l) Failure to Complete Training. Failure to timely and successfully complete
the training programs described in Section 4.01 to Franchisor’s satisfaction.


15.04 Termination With Notice and Opportunity To Cure. Except for any default by
Area Operator for which no notice is required as expressly provided elsewhere in
this Agreement, Area Operator shall have thirty (30) days, five (5) days in the
case of any default in the timely payment of sums due to Noodles & Company or
its Affiliate), after written notice of default within which to remedy any
default under this Agreement, and to provide evidence of such remedy to Noodles
& Company. If any such default is not cured within that time period, or such
longer time period as applicable law may require or as we may specify in the
notice of default, this Agreement and all rights granted by it shall thereupon
automatically terminate without further notice or opportunity to cure. Defaults
for which notice under this Section 15.04 shall be given include:


(a) Performance Requirements. If Area Operator fails to maintain or observe any
of the standards, policies or procedures we prescribe (i) in this Agreement or
any other agreement with Noodles & Company or its Affiliate related to this or
any other franchise; (ii) in the Operations Manual; (iii) pursuant to our other
policies, whether or not written, which describe Area Operator’s duties,
obligations, conditions, covenants, or performance requirements; or (iv) in
other written documentation, including, without limitation, the requirements and
specifications concerning the (a) quality, services, and cleanliness of the
Restaurant; (b) the products and services sold or provided at the Restaurant, or
the operation of the Restaurant; (c) any other operational and other performance
requirements; and (d) the overall quality, service or cleanliness of the
Restaurant is determined by us to be unsatisfactory or damaging to the brand or
customer experience.


(b) Failure to Adequately Maintain Bank Account. If Area Operator fails to
maintain adequate resources in the designated bank account (as described in
Section 6.04) to fully and timely satisfy all Sweeps of the account Noodles &
Company is permitted to make under this Agreement.


15.05 Notice Required By Law. Notwithstanding anything to the contrary contained
in this Section 15, in the event any valid, applicable law of a competent
Governmental Authority having jurisdiction over this Agreement and the parties
hereto shall limit Noodles & Company’s rights of termination hereunder or shall
require longer notice periods than those set forth above, this Agreement shall
be deemed amended to conform to the minimum notice periods or restrictions upon
termination required by such laws and regulations. Noodles & Company shall not,
however, be precluded from contesting the validity, enforceability, or
application of such laws or regulations in any action, arbitration, hearing or
dispute relating to this Agreement or the termination thereof.


15.06 Reimbursement of Our Costs. In the event of a default by Area Operator,
all our costs and expenses arising from such default, including reasonable legal
fees and reasonable hourly charges of our administrative and other employees
shall be paid to Noodles & Company within five (5) days of notice by us.


15.07 Cross-Default. Except for a default or termination of any Area Development
Agreement consisting solely of Area Operator’s failure to meet the development
schedule thereunder, any material default not timely cured by Area Operator 1)
under the terms and conditions

April 2014    41    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



of this Agreement, any Lease, or other agreement between Noodles & Company (or
its Affiliate) and Area Operator, 2) of its obligations to any advertising
Cooperative of which it is a member, 3) under any agreement with any vendor or
supplier of Noodles & Company Proprietary or Non-Proprietary Products, 4) under
the Lease for the Premises or 5) under any agreement with any construction
suppliers, product supplier or service providers, shall be deemed a material
default of this Agreement and each and every said agreement. Furthermore, in the
event of termination, for any cause of this Agreement or any other agreement
between the parties hereto, Noodles & Company may, at its option, terminate any
or all said agreements.


15.08 Option to Purchase. Upon the expiration or termination of this Agreement
for any reason, we shall give written notice to Area Operator, within thirty
(30) days after the effective date of termination or expiration, if we intend to
exercise our option to purchase from Area Operator some or all of the assets
used in the Noodles & Company Restaurant (“Assets”). In the event we have
exercised such option we shall have the right to immediately enter and take over
operations of the Premises. As used in this Section 15.08, “Assets” shall mean
and include, without limitation, leasehold improvements, equipment, vehicles,
furnishings, fixtures, signs and inventory (non-perishable products, materials
and supplies) used in the Restaurant, any liquor licenses and any other licenses
necessary to operate the Premises, and the real estate fee simple or the lease
for the Premises. We shall have the unrestricted right to assign this option to
purchase the Assets. We shall be entitled to all customary representations and
warranties that the Assets are free and clear (or, if not, accurate and complete
disclosure) as to: (1) ownership, condition and title; (2) liens and
encumbrances; (3) environmental and hazardous substances; and (4) validity of
contracts and liabilities inuring to user affecting the Assets, whether
contingent or otherwise.
(a) Purchase Price. The purchase price for the Assets (“Purchase Price”) shall
be their fair market value, (or, for leased assets, the fair market value of
Area Operator’s lease) determined as of the effective date of purchase in a
manner that accounts for reasonable depreciation and condition of the Assets
less the amount of any liabilities associated with the Assets which we elect, in
our sole discretion, to assume; provided, however, that the Purchase Price shall
take into account the termination of this Agreement. Further, the Purchase Price
for the Assets shall not contain any factor or increment (including goodwill)
for any trademark, service mark or other commercial symbol used in connection
with the operation of the Noodles & Company Restaurant. We may exclude from the
Assets purchased in accordance with this Section any equipment, vehicles,
furnishings, fixtures, signs, and inventory that are not approved as meeting
then-current standards for a System Restaurant or for which Area Operator cannot
deliver a bill of sale in a form satisfactory to us.
(b) Appraisers. If Franchisor and the Area Operator are unable to agree on the
fair market value of the Assets within thirty (30) days after Area Operator’s
receipt of Franchisor’s notice of its intent to exercise its option to purchase
the Assets, the fair market value shall be determined by two (2) professionally
certified appraisers, Area Operator selecting one (1) and Franchisor selecting
one (1). If the valuations set by the two (2) appraisers differ by more than ten
percent (10%), the two (2) appraisers shall select a third professionally
certified appraiser who also shall appraise the fair market value of the Assets.
The average value set by the appraisers (whether two (2) or three (3) appraisers
as the case may be) shall be conclusive and shall be the Purchase Price.
(c) Access to Restaurant, Premises and Books and Records. The appraisers shall
be given full access to the Restaurant, the Premises and Area Operator’s books
and records during customary business hours to conduct the appraisal and shall
value the leasehold improvements,

April 2014    42    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



equipment, furnishings, fixtures, signs and inventory in accordance with the
standards of this Section 15.08. The appraisers’ fees and costs shall be borne
equally by Franchisor and Area Operator.
(d) Franchisor’s Purchase Notice. Within ten (10) days after the Purchase Price
has been determined, Franchisor may exercise its option to purchase all or a
portion of the Assets by so notifying Area Operator in writing (“Franchisor’s
Purchase Notice”). The Purchase Price shall be paid in cash or cash equivalents
at the closing of the purchase (“Closing”), which shall take place no later than
sixty (60) days after the date of Franchisor’s Purchase Notice. From the date of
Franchisor’s Purchase Notice until Closing:
(i) Area Operator shall operate the Restaurant and maintain the Assets in the
usual and ordinary course of business and maintain in full force all insurance
policies required under this Agreement; and
(ii) Franchisor shall have the right to appoint a manager, at Franchisor’s
expense, to control the day-to-day operations of the Restaurant and Area
Operator shall cooperate, and instruct its employees to cooperate, with the
manager appointed by Franchisor. Alternatively, Franchisor may require Area
Operator to close the Restaurant during such time period without removing any
Assets from the Restaurant.
(e) Due Diligence Period. For a period of thirty (30) days after the date of
Franchisor’s Purchase Notice (“Due Diligence Period”), Franchisor shall have the
right to conduct such investigations as it deems necessary and appropriate to
determine: (1) the ownership, condition and title of the Assets; (2) liens and
encumbrances on the Assets; (3) environmental and hazardous substances at or
upon the Premises; and (4) the validity of contracts and liabilities inuring to
Franchisor or affecting the Assets, whether contingent or otherwise. Area
Operator will afford Franchisor and its representatives access to the Restaurant
and the Premises at all reasonable times for the purpose of conducting
inspections of the Assets; provided that such access does not unreasonably
interfere with Area Operator’s operation of the Restaurant.
(f) Title and Lien Searches, Surveys, Environmental Assessments and Inspections.
During the Due Diligence Period, at its sole option and expense, Franchisor may
(a) cause the title to the Assets that consist of real estate interests (“Real
Estate Assets”) to be examined by a nationally recognized title company and
conduct lien searches as to the other Assets; (b) procure “AS BUILT” surveys of
the Real Estate Assets; (c) procure environmental assessments and testing with
respect to the Real Estate Assets; and/or (d) inspect the Assets that consist of
leasehold improvements, equipment, vehicles, furnishings, fixtures, signs and
inventory (“Fixed Assets”) to determine if the Fixed Assets are in satisfactory
working condition. Prior to the end of the Due Diligence Period, Franchisor
shall notify Area Operator in writing of any objections that Franchisor has to
any finding disclosed in any title or lien search, survey, environmental
assessment or inspection. If Area Operator cannot or elects not to correct any
such title defect, environmental objection or defect in the working condition of
the Fixed Assets, Franchisor will have the option to either accept the condition
of the Assets as they exist or rescind its option to purchase on or before the
Closing.
(g) Compliance with Legal Requirements. Prior to the Closing, Area Operator and
Franchisor shall comply with all applicable legal requirements, including the
bulk sales provisions of the Uniform Commercial Code of the state in which the
Restaurant is located and the bulk sales provisions of any applicable tax laws
and regulations. Area Operator shall, prior to or simultaneously with the
Closing, pay all tax liabilities incurred in connection with the operation of
the Restaurant

April 2014    43    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



prior to Closing. Franchisor shall have the right to set off against and reduce
the Purchase Price by any and all amounts owed by Area Operator to Franchisor,
and the amount of any encumbrances or liens against the Assets or any
obligations assumed by Franchisor.
(h) Lease of Premises. If the Premises are leased, Franchisor agrees to use
reasonable efforts to effect a termination of the existing lease for the
Premises. If the lease for the Premises is assigned to Franchisor or Franchisor
subleases the Premises from Area Operator, Franchisor will indemnify and hold
Area Operator harmless from any ongoing liability under the lease from the date
Franchisor assumes possession of the Premises, and Area Operator will indemnify
and hold Franchisor harmless from any liability under the lease prior to and
including that date.
If Area Operator owns the Premises, Franchisor, at its option, will either
purchase the fee simple interest or, upon purchase of the other Assets, enter
into a standard lease with Area Operator on terms comparable to those for which
similar commercial properties in the area are then being leased. The initial
term of this lease with Area Operator shall be at least ten (10) years with two
(2) options to renew of five (5) years each and the rent shall be the fair
market rental value of the Premises. If Area Operator and Franchisor cannot
agree on the fair market rental value of the Premises, then appraisers (selected
in the manner described above) shall determine the rental value.
(i) Closing. At the Closing, Area Operator shall deliver instruments
transferring to Franchisor or its assignee: (a) good and merchantable title to
the Assets purchased, free and clear of all liens and encumbrances (other than
liens and security interests acceptable to Franchisor or its assignee), with all
sales and other transfer taxes paid by Area Operator; (b) all licenses and
permits for the Restaurant that may be assigned or transferred, with appropriate
consents, if required; and (c) the lease or sublease for the Premises, with
appropriate consents, if required. If Area Operator cannot deliver clear title
to all of the purchased Assets as indicated in this Section, or if Area Operator
is otherwise not able to comply with the requirements set forth in this Section,
then the Closing shall be accomplished through an escrow.
15.09 Termination by Area Operator. If Area Operator is in full compliance with
this Agreement, and Franchisor materially breaches this Agreement, Area Operator
may terminate this Agreement effective ninety (90) days after the delivery of
written notice of termination if Area Operator gives written notice of such
breach to Franchisor and Franchisor does not:


(a)
correct such failure within ninety (90) days after delivery of notice of such
breach; or

(b)
if such breach cannot reasonably be cured within ninety (90) days after delivery
of notice of such breach, undertake within ninety (90) days after delivery of
such notice, reasonable efforts to cure such breach, and ultimately cure such
breach.

    
16.     RIGHTS AND OBLIGATIONS UPON TERMINATION.


16.01 Expiration or Termination of Area Operator’s Rights. Upon the expiration
or termination of Area Operator’s rights granted under this Agreement:


(a) Area Operator shall immediately cease to use all trade secrets, Confidential
Information, the Marks, and any confusingly similar trademark, service mark,
trade name, logotype,

April 2014    44    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



or other commercial symbol or insignia. Area Operator shall immediately return
all property belonging to Franchisor, including but not limited to, the
Operations Manual, menus, advertising materials, computer software programs and
all materials incorporating trade secrets or Confidential Information.. Area
Operator shall, at its own cost, make cosmetic changes to the Premises so that
it no longer contains or resembles Noodles & Company’s proprietary designs,
including removal of all Noodles & Company identifying materials and distinctive
cosmetic features and finishes, soffits, interior wall coverings and colors,
exterior finishes and colors and signage from the Premises as we may reasonably
direct.


(b) Noodles & Company may retain all fees paid pursuant to this Agreement, and
Area Operator shall immediately pay any and all amounts owing to Noodles &
Company and its Affiliates.


(c) Any and all obligations of Noodles & Company to Area Operator under this
Agreement shall immediately cease and terminate.


(d) Any and all rights of Area Operator under this Agreement shall immediately
cease and terminate.


(e) Area Operator shall immediately cease to operate the franchised Noodles &
Company Restaurant, and shall not thereafter, directly or indirectly, represent
to the public or hold itself out as a present or former Area Operator of Noodles
& Company.


(f) Noodles & Company shall have the option, exercisable by written notice
within thirty (30) days after the termination of this Agreement, to take an
assignment of all telephone numbers (and associated listings) for the
Restaurant, and Area Operator shall notify the telephone company and all listing
agencies of the termination or expiration of Area Operator’s right to use any
telephone number and any classified or other telephone directory listings
associated with the Restaurant, and authorize and instruct their transfer to
Noodles & Company. Area Operators shall deliver all goods and materials
containing the Marks to Noodles & Company and we shall have the sole and
exclusive use of any items containing the Marks. Area Operator is not entitled
to any compensation from us if we exercise this option.


(g) If Noodles & Company shall have authorized Area Operator to use the Marks,
in whole or in part, in connection with the Internet, any website or email
address, Area Operator shall, at our option, cancel or assign to Noodles &
Company, or its designate, all of Area Operator’s rights, title and interest in
any Internet websites or web pages, email addresses, domain name listings and
registrations which contain or which previously contained the Marks, or any of
them, in whole or in part, and Area Operator shall notify Verisign (Network
Solutions), register.com, or other applicable domain name registrar and all
listing agencies, upon the termination or expiration hereof, of the termination
of Area Operator’s right to use any domain name, web page and other Internet
devise associated with Noodles & Company or the Restaurant, and authorize and
instruct their cancellation or transfer to Noodles & Company, as directed by us.
Area Operator is not entitled to any compensation from us if we exercise our
said rights or options. For the avoidance of doubt, nothing in this Section 16
shall be deemed to permit Area Operator to use the Marks, or any of them in
whole or in part, in connection with the Internet, except with our prior written
consent as provided in this Agreement.


16.02 Survival of Obligations. Termination or expiration shall be without
prejudice to any other rights or remedies that Noodles & Company or Area
Operator, as the case may be, shall

April 2014    45    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



have in law or in equity, including, without limitation, the right to recover
benefit of the bargain damages. In no event shall a termination or expiration of
this Agreement affect Area Operator’s obligations to take or abstain from taking
any action in accordance with this Agreement. The provisions of this Agreement
which constitute post-termination covenants and agreements including the
parties’ obligation to arbitrate any and all disputes shall survive the
termination or expiration of this Agreement. Area Operator shall provide us
written confirmation that it has complied with all aspects of Section 16 and
will continue to comply with such provisions within thirty (30) days of the
effective date of the termination.


16.03 No Ownership of Marks. Area Operator acknowledges and agrees that rights
in and to Noodles & Company’s Marks and the use thereof shall be and remain our
property.


16.04 Government Filings. In the event Area Operator has registered any of
Noodles & Company’s Marks or the name Noodles & Company as part of Area
Operator’s assumed, fictitious or corporate name, Area Operator shall promptly
amend such registration to delete Noodles & Company’s Marks and any confusingly
similar marks or names therefrom.


16.05 Post-Term Covenants. Without limiting the generality of Section 16.02, the
Post-Term covenants provided in Section 7.03 of this Agreement shall apply up on
the expiration or termination of this Agreement.


17.     SUCCESSOR FRANCHISE RIGHTS.


17.01 Your Right To Renewal. You will have an option to renew your Franchise
Agreement for the Noodles & Company Restaurant you operate at the Premises after
the Initial Term for two Renewal Terms of ten (10) years each, subject to the
following conditions:


(i). Not less than twelve (12) months nor more than eighteen (18) months before
the end of the Initial Term or a subsequent Renewal Term you must have given us
written notice of your election to exercise the option. If you do not provide
timely written notice of your election to exercise the option, you will be
deemed to have waived the option. If you do give timely written notice of your
election to exercise the option, but we do not agree that you are entitled to
exercise the option, we will so notify you within sixty (60) days of the date
your notice is given. If we fail to so notify you within such sixty (60) day
period that we do not agree that you are entitled to exercise the option, we
will be deemed to have waived our right to object to your election.


(ii). You will be required to enter into our then-current form of Franchise
Agreement, which will supersede this Agreement in all respects and which shall
provide a ten-year term for each Renewal Term. The terms of that Franchise
Agreement may differ from this Agreement in material respects (including
differences in Royalty Fees or other amounts payable by you).


(iii). You must pay, in lieu of an initial franchise fee, a renewal fee equal to
(a) one-half of our then-current franchise fee, in the case of a ten (10) year
renewal term, or (b) our then-current franchise fee, in the case of a twenty
(20) year renewal term pursuant to 17.01 (iv) below.


(iv). You must present evidence satisfactory to us that you have the right to
remain in possession of the Premises for the entire renewal term, and we must
either have (a)

April 2014    46    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



approved the Premises as a suitable location for a Noodles & Company restaurant
under our then-applicable site criteria, or (b) approved a relocation site as a
suitable location for a Noodles & Company location under such criteria (in which
event your right to enter into the new Franchise Agreement will be conditioned
upon your relocation of the Noodles & Company Restaurant at your expense and the
renewal term which you are exercising may at your election be extended to an
aggregate period of up to twenty (20) years rather than ten (10) years). In
addition, if you hold a ground lease or fee ownership of the Premises the
renewal term you are exercising may at your election be extended to an aggregate
period of up to twenty (20) years (or such shorter period for which you have
ground lease rights) rather than ten (10) years.


(v). You must complete such renovation, modernization and improvement of the
Restaurant premises and fixtures, furniture and equipment as we may reasonably
require. Such work may include, without limitation, replacement of addition of
signs, equipment, furnishings, fixtures, finishes and décor items, and redesign
of the layout of the Restaurant, to reflect the then-current standards and image
of the System to Noodles & Company’s reasonable satisfaction. The work must be
completed within six (6) months after the Renewal Franchise Agreement is signed.


(vi). You must have complied with our then-current qualifications (including
financial and operational qualifications) and training requirements for new
Franchisees, and you must be eligible for renewal in accordance with our process
for evaluating franchisee renewal eligibility as in effect from time to time. If
you are not so eligible, we will so notify you not less than eighteen (18)
months before the end of an Initial Term or subsequent Renewal Term, which
notice will include the reasons you are not so eligible, and you will have an
opportunity to seek to satisfy such eligibility (and we will re-evaluate such
eligibility) prior to the end of such term.


(vii). You must not have received a notice of default under this Agreement and
you must in our opinion have substantially complied with all of the terms and
conditions of this Agreement, any amendment or successor to this Agreement, or
any other agreement between you or any of your Affiliates and us.


(viii). Neither you nor any of your affiliates must have engaged in any conduct
or communications that disparage Noodles & Company or the Noodles & Company
brand.


(ix). At the time of renewal, you and each of your Affiliates must sign a
general release, in a form prescribed by us, releasing any and all claims,
including known and unknown claims, against us and our Affiliates, and their
respective officers, directors, agents and employees.




17.02 Notices. You must give us written notice of your desire to acquire a
successor franchise not less than six (6) months and no more than twelve (12)
months prior to the expiration of this Agreement. We will give you notice, not
later than sixty (60) days prior to expiration of this Agreement, of our
decision whether or not you have the right to acquire a successor franchise.
Notwithstanding any notice of our decision that you have the right to acquire a
successor franchise for your Noodles & Company Restaurant, your right will be
subject to your continued compliance with all the provisions of this Agreement,
and all other agreements between you and us or our respective Affiliates, up to
the date of its expiration.

April 2014    47    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------





18.     RELATIONSHIP OF THE PARTIES.



    18.01 Independent Contractors. Neither this Agreement nor the dealings of
the parties pursuant to this Agreement shall create any fiduciary relationship
or any other relationship of trust or confidence between the parties hereto.
Noodles & Company and Area Operator, as between themselves, are and shall remain
independent contractors.


If applicable law shall imply a covenant of good faith and fair dealing in this
Agreement, the parties hereto agree that such covenant shall not imply any
rights or obligations that are inconsistent with a fair construction of the
terms of this Agreement. Additionally, if applicable law shall imply such
covenant, we and you acknowledge and agree that: (a) this Agreement (and the
relationship of the parties which arises from this Agreement) grants us the
discretion to make decisions, take actions and/or refrain from taking actions
not inconsistent with your explicit rights and obligations hereunder that may
affect favorably or adversely your interests; (b) we will use our judgment in
exercising such discretion based on our assessment of our own interests and
balancing those interests against the interests of the owners of Noodles &
Company Restaurants generally (including ourselves, and our Affiliate and other
Area Operators), and specifically without considering your individual interests
or the individual interests of any other particular Area Operator; (c) we will
have no liability to you for the exercise of our discretion in this manner so
long as such discretion is not exercised in bad faith toward you; and (d) in the
absence of such bad faith, no trier of fact in any legal action or arbitration
proceeding shall substitute its judgment for our judgment so exercised. Nothing
contained in this Agreement, or arising from the conduct of the parties
hereunder, is intended to make either party a general or special agent, joint
venturer, partner or employee of the other for any purpose whatsoever. You must
conspicuously identify yourself in all dealings with customers, lessors,
contractors, suppliers, public officials, employees and others as the owner of
your Noodles & Company Restaurant and must place such other notices of
independent ownership on such forms, business cards, stationery, advertising and
other materials as we may require from time to time.


You may not make any express or implied agreements, warranties, guarantees or
representations or incur any debt in our name or on our behalf or represent that
the relationship of the parties hereto is anything other than that of
independent contractors. We will not be obligated by or have any liability under
any agreements made by you with any third party or for any representations made
by you to any third party. We will not be obligated for any damages to any
person or property arising directly or indirectly out of the operation of your
business hereunder.


18.02 Indemnification. You agree to indemnify us, our Affiliate and our
respective directors, officers, employees, shareholders, agents, successors and
assigns (collectively "Indemnitees"), and to hold the Indemnitees harmless to
the fullest extent permitted by law, from any and all losses and expenses (as
defined below) incurred in connection with any litigation or other form of
adjudicatory procedure, claim, demand, investigation, or formal or informal
inquiry (regardless of whether it is reduced to judgment) or any settlement
thereof which arises directly or indirectly from, or as a result of, a claim of
a third party against any one (1) or more of the Indemnitees in connection with
the development, ownership, operation or closing of any of your Noodles &
Company Restaurants (collectively "Event"), and regardless of whether it
resulted from any strict or vicarious liability imposed by law on the
Indemnities; provided, however, that this indemnity will not apply to any
liability arising from negligent acts of Indemnitees (except to the extent that
joint liability is involved, in which event the indemnification provided herein
will extend to any finding of comparative

April 2014    48    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



or contributory negligence attributable to you). The term "losses and expenses"
includes compensatory, exemplary, and punitive damages; fines and penalties;
attorneys' fees; experts' fees; court costs; costs associated with investigating
and defending against claims; settlement amounts; judgments; compensation for
damages to our reputation and goodwill; and all other costs associated with any
of the foregoing losses and expenses. We agree to give you reasonable notice of
any Event of which we become aware for which indemnification may be required and
we may elect (but are not obligated) to direct the defense thereof, provided
that the selection of counsel shall be subject to your consent, which consent
shall not be unreasonably withheld or delayed. We may, in our reasonable
discretion, take such actions as we deem necessary and appropriate to
investigate, defend, or settle any Event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of
Indemnitees or Noodles & Company Restaurants generally, provided however, that
any settlement shall be subject to your consent, which consent shall not be
unreasonably withheld or delayed. We shall not be obligated to consent to any
settlement that admits any fault, directly or indirectly, on our part. Further,
notwithstanding the foregoing, if the insurer on a policy or policies obtained
in compliance with your Franchise Agreement agrees to undertake the defense of
an Event (an "Insured Event"), we agree not to exercise our right to select
counsel to defend the Event if such would cause your insurer to deny coverage so
long as your insurer provides suitable, skilled counsel to defend the action. We
reserve the right to retain counsel to represent us with respect to an Insured
Event at our sole cost and expense. This Section shall continue in full force
and effect subsequent to and notwithstanding the expiration or termination of
this Agreement.


18.03 Taxes. We will have no liability for any sales, use, service, occupation,
exercise, gross receipts, income, property or other taxes, whether levied upon
your Noodles & Company Restaurant, your property or upon us, in connection with
sales made or business conducted by you (except any taxes we are required by law
to collect from you). Payment of all such taxes shall be your responsibility. In
the event of a bona fide dispute as to your liability for taxes, you may contest
your liability in accordance with applicable law. In no event, however, will you
permit a tax sale, seizure, or attachment to occur against your Noodles &
Company Restaurant or any of its assets.


You will promptly pay all federal, state and local taxes arising out of the
operation of your business. We will not be liable for these or any other taxes
and you herby do and will indemnify us for any such taxes that may be assessed
or levied against us which arise or result from your business. You shall
reimburse us for any sales tax, gross receipts tax, use tax or other tax or
assessment imposed by any taxing authority in the state where the Restaurant is
located on any fees or other amounts payable to us under this Agreement. Such
taxes are distinguishable from income taxes imposed on us by the jurisdiction in
which the Restaurant is located. Such income taxes are our responsibility.


19.    DISPUTE RESOLUTION.


19.01 Mediation, Jurisdiction and Venue. Except for claims by either party for
payments owed by one party to the other and except for claims requesting
injunctive relief, any controversy or claim arising out of or relating to this
Agreement or the making, interpretation, or performance hereof, shall first be
submitted to mediation. The parties shall agree on a single mediator within
thirty (30) days after notice by the complaining party, and if no mediator is
mutually agreed upon within such thirty (30) days, then the mediation shall be
submitted by the complaining party to the American Arbitration Association’s
("AAA’s") regional office located closest to our principal place of business.
The mediation proceedings shall be conducted in the city where we then have our

April 2014    49    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



principal place of business. You agree and acknowledge that Noodles & Company
may, through manuals, or otherwise in writing, designate different procedures or
rules for any mediation.


Subject to the foregoing, you and your Owners irrevocably submit to the
jurisdiction of the Federal Courts of the United States in the state in which
our principal place of business is located (which is Colorado as of the date
hereof) and of the state courts of the city and county in which our principal
place of business is located (which as of the date hereof is the State of
Colorado, City and County of Broomfield) in any suit, action, or proceeding,
arising out of or relating to this Agreement or any other dispute between you
and us. You irrevocably agree that all claims in respect of any such suit,
action, or proceeding brought by you must be brought therein. You irrevocably
waive, to the fullest extent you may lawfully do so, the defense of an
inconvenient forum to the maintenance of such suit, action, or proceeding, and
the defense of lack of personal jurisdiction.


You agree that service of process for purposes of any such suit, action, or
proceeding arising out of this Agreement may be made by serving a person of
suitable age and discretion (such as the person in charge of the office) at the
notice address specified on the signature page of this Agreement.


19.02 Injunctive Relief. Notwithstanding Section 19, we may obtain, in any court
of competent jurisdiction, any injunctive relief, including temporary
restraining orders and preliminary injunctions, against conduct or threatened
conduct for which no adequate remedy at law may be available or which may cause
us irreparable harm. We may have such injunctive relief, without bond, but upon
due notice, in addition to such further and other relief as may be available at
equity or law, and your sole remedy in the event of the entry of such
injunction, shall be its dissolution, if warranted, upon hearing duly held (all
claims for damages by reason of the wrongful issuance of any such injunction
being expressly waived). You and each of your Owners acknowledge that any
violation of Section(s) 5, 7, 9, 11, 14, 15 and/or 16, but not limited to these
Sections, would result in irreparable injury to us for which no adequate remedy
at law may be available. Accordingly, you and each of your Owners consent to the
issuance of an injunction prohibiting any conduct in violation of any of those
sections and agree that the existence of any claim you or any of your Owners may
have against us, whether arising from this Agreement, shall not constitute a
defense to the enforcement of any of those Sections.


19.03 Attorneys' Fees. If any party brings action against another party, with
respect to the subject matter of this Agreement, the prevailing party, if any,
shall be entitled to recover from the adverse party all of the reasonable
expenses of the prevailing party, including attorney fees.


19.04 Governing Law. Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. 1051 et seq.) or other federal law,
this Agreement shall be interpreted under the laws of the State of Colorado,
excluding its choice of laws rules. This Agreement shall be construed under the
laws of the State of Colorado, provided the foregoing shall not constitute a
waiver of any of your rights under any applicable franchise law of another
state. Otherwise, in the event of any conflict of law, Colorado law will
prevail, without regard to its conflict of law principles. However, if any
provision of this Agreement would not be enforceable under Colorado law, and if
your Noodles & Company Restaurant is located outside of Colorado and such
provision would be enforceable under the laws of the state in which your Noodles
& Company Restaurant is located, then such provision shall be construed under
the laws of that state. Nothing in this Section 19 is intended to subject this
Agreement to any franchise or similar law, rule or regulation of the State of
Colorado to which it otherwise would not be subject.

April 2014    50    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------





19.05 Limitations on Legal Actions.


(a) Waiver of Punitive and Exemplary Damages. Except with respect to your
obligations regarding use of the Marks in Section 5 and the Confidential
Information in Section 7.01, we and you (and your Owners) each waives, to the
fullest extent permitted by law, any right to or claim for any punitive or
exemplary damages against the other.


(b) Claims barred After One Year. Any and all claims, controversies or disputes
arising out of or relating to this Agreement, or the performance of Noodles &
Company hereunder, shall be commenced by you against Noodles & Company within
one (1) year from the occurrence first giving rise to such claim, controversy or
dispute, or such claim controversy or dispute shall be barred.


(c) Prohibition Against Class and Collective Actions. You agree that, for our
franchise system to function properly, we should not be burdened with the costs
of litigating system-wide disputes. Accordingly, any disagreement between you
(and your Owners) and us shall be considered unique as to its facts and shall
not be brought as a class action, and you (and each of your Owners) waive any
right to proceed against us, our Affiliates, or any of our officers, directors,
employees, agents, successors and assigns by way of class action, or by way of a
multi-plaintiff, consolidated or collective action. In any legal action between
the parties, the court shall not be precluded from making its own independent
determination of the issues in question, notwithstanding the similarity of
issues in any other legal action involving us and any other Area Operator, and
each party waives the right to claim that a prior disposition of the same or
similar issues precludes such independent determination.


(d) Waiver of Jury Trial. Furthermore, the parties agree that any legal action
in connection with this Agreement shall be tried to the court sitting without a
jury, and all parties hereto waive any right to have any action tried by jury.


The provisions of this Section 19. shall continue in full force and effect
subsequent to and notwithstanding expiration or termination of this Agreement.


20.     MISCELLANEOUS.


20.01 Severability and Substitution of Provisions. Every part of this Agreement
shall be considered severable. If for any reason any part of this Agreement is
held to be invalid, that determination shall not impair the other parts of this
Agreement. If any covenant herein which restricts competitive activity is deemed
unenforceable by virtue of its scope or in terms of geographical area, type of
business activity prohibited and/or length of time, but could be rendered
enforceable by reducing or reforming any part or all of it, you and we agree
that it will be enforced to the fullest extent permissible under applicable law
and public policy.


If any applicable law requires a greater prior notice of the termination of or
refusal to enter into a successor franchise than is required hereunder, a
different standard of "good cause", or the taking of some other action not
required hereunder, the prior notice, "good cause" standard and/or other action
required by such law shall be substituted for the comparable provisions hereof.
If any provision of this Agreement or any specification, standard or operating
procedure prescribed by us is invalid or unenforceable under applicable law, we
have the right, in our sole discretion, to

April 2014    51    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



modify such invalid or unenforceable provision, specification, standard or
operating procedure to the extent required to make it valid and enforceable.


20.02 Waiver of Obligations. We and you may by written instrument unilaterally
waive or reduce any obligation of the other under this Agreement. Any such
waiver granted shall be without prejudice to any other rights the waiving party
may have, will be subject to continuing review by such party and may be revoked,
in such party's sole discretion, at any time and for any reason, effective upon
delivery to the other party of ten (10) days' prior notice. You and we shall not
be deemed to have waived any right reserved by this Agreement or be deemed to
have modified this Agreement by virtue of any custom or practice of the parties
at variance with it; any failure, refusal or neglect by you or us to exercise
any right under this Agreement (except as provided in Section 20.03) or to
insist upon exact compliance by the other with its obligations hereunder; any
waiver, forbearance, delay, failure or omission by us to exercise any right,
whether of the same, similar or different nature, with respect to other Noodles
& Company Restaurants; or the acceptance by us of any payments due from you
after any breach of this Agreement.
20.03 Exercise of Rights. Our respective rights hereunder are cumulative and no
exercise or enforcement by either party of any right or remedy hereunder shall
preclude the exercise or enforcement by Noodles & Company or Area Operator of
any other right or remedy hereunder which Noodles & Company or Area Operator is
entitled to enforce by law. If Area Operator commits any act of default under
the agreement for which Noodles & Company exercises its right to terminate this
Agreement, Area Operator shall pay to Noodles & Company the actual and
consequential damages Noodles & Company incurs as a result of the premature
termination of this Agreement. Area Operator acknowledges and agrees that the
proximate cause of such damages sustained by Noodles & Company is Area
Operator's act of default and not Noodles & Company's exercise of its right to
terminate. Notwithstanding the foregoing, and except as otherwise prohibited or
limited by applicable law, any failure, neglect, or delay of a party to assert
any breach or violation of any legal or equitable right arising from or in
connection with this Agreement shall constitute a waiver of such right and shall
preclude the exercise or enforcement of any legal or equitable remedy arising
therefrom (however, such violations may be considered in evaluating any request
to renew or transfer the franchise), unless written notice specifying such
breach or violation is provided to the other party within twenty-four (24)
months after the later of: (a) the date of such breach or violation; or (b) the
date of discovery of the facts (or the date the facts could have been
discovered, using reasonable diligence) giving rise to such breach or violation.


20.04 Successors and Assigns. This Agreement is binding on the parties hereto
and their respective executors, administrators, heirs, assigns and successors in
interest. This Agreement is fully transferable and assignable by us, whether by
operation of law or otherwise, and shall inure to the benefit of any transferee
or other legal successor to our interests herein.


20.05 Construction. The language of this Agreement shall be construed according
to its fair meaning and not strictly against any party. The introduction,
personal guarantees, exhibits and riders (if any) to this Agreement, as well as
the Operations Manual, are a part of this Agreement, which constitutes the
entire Agreement of the parties. Except as otherwise expressly provided herein,
there are no other oral or written agreements, understandings, representations
or statements relating to the subject matter of this Agreement, other than the
Franchise Disclosure Document and the ADA, that either party may or does rely on
or that will have any force or effect. Nothing in this Agreement shall be deemed
to confer any rights or remedies on any person or legal entity not a party
hereto. This Agreement shall not be modified except by mutual agreement of

April 2014    52    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



the parties evidenced by a written agreement signed by both parties except as
otherwise expressly stated herein.


The headings of Sections are for convenience only and do not limit or construe
their contents. The word "including" shall be construed to include the words
"without limitation." The term "Franchisee" or "Area Operator" or "you" is
applicable to one or more persons, a corporation, limited liability company or a
partnership and its owners, as the case may be. If two (2) or more persons are
at any time Area Operators hereunder, whether as partners, joint venturers or
otherwise, their obligations and liabilities to us shall be joint and several.
References to a controlling interest in an entity shall mean more than fifty
percent (50%) of the equity or voting control of such entity.


This Agreement may be executed in multiple copies, each of which shall be deemed
an original. Time is of the essence in this Agreement.


20.06 Approvals and Consents. Whenever this Agreement requires the approval,
acceptance, or consent of either party, the other party shall make written
request thereof, and such approval, acceptance, or consent shall be obtained in
writing; provided, however, unless specified otherwise in this Agreement, such
party may withhold approval, acceptance, or consent for any reason or for no
reason at all. Furthermore, unless specified otherwise in this Agreement, no
such approval, acceptance, or consent shall be deemed to constitute a warranty
or representation of any kind, express or implied, and the approving, accepting
or consenting party shall have no responsibility, liability or obligation
arising there from.


20.07 Notices and Payments. All notices, requests and reports permitted or
required to be delivered by this Agreement shall be deemed delivered: (a) at the
time delivered by hand to the recipient party or any officer, director or
partner of the recipient party; (b) on the same day of the transmission by
facsimile, telegraph or other reasonably reliable electronic communication
system provided verification of receipt is retained on a business day (otherwise
on the next business day); (c) one (1) business day after being placed in the
hands of a commercial courier service for guaranteed overnight delivery; or (d)
five (5) days after placement in the United States Mail by Registered or
Certified Mail, Return Receipt Requested, postage prepaid and addressed to the
party to be notified at its most current principal business address of which the
notifying party has been notified in writing. All notices to us must include a
copy to our General Counsel and our Chief Financial Officer to be effective. All
payments and reports required by this Agreement shall be sent to us at the
address identified in this Agreement unless and until a different address has
been designated by written notice. No restrictive endorsement on any check or in
any letter or other communication accompanying any payment shall bind us, and
our acceptance of any such payment shall not constitute an accord and
satisfaction.


20.08 Additional Services. We may, upon your request or in our sole discretion,
provide additional services to you. The then current Operations Manual will
include the fees we are entitled to charge you for said services.


20.09 Receipt of Franchise Disclosure Document and Agreement. You acknowledge
having received our Franchise Disclosure Document fourteen (14) days before you
(a) sign any agreement with us, or (b) make a payment to us.


[SIGNATURE PAGE FOLLOWS]



April 2014    53    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.




FRANCHISOR
NOODLES & COMPANY,
a Delaware corporation


AREA OPERATOR


If a corporation, partnership, limited liability company or other legal entity:
 


(Name of Corporation, partnership, limited liability company or other legal
entity)




By: __________________________________
Name: ________________________________
Title: _________________________________


By: __________________________________
Name: ________________________________
Title: _________________________________


By: __________________________________
Name: ________________________________
Title: _________________________________


By: __________________________________
Name: ________________________________
Title: _________________________________






By: __________________________________
Name: ________________________________
Title: _________________________________
 


By: __________________________________
Name: ________________________________
Title: _________________________________
 


IF INDIVIDUALS:


______________________________________
(Signature)


_______________________________________
(Print Name)


 


Attestation By Secretary Of ________________


ADDRESS TO WHICH NOTICES
SHALL BE SENT:


Noodles & Company
520 Zang Street, Suite D
Broomfield, CO 80021
Attn: General Counsel
ADDRESS TO WHICH NOTICES
SHALL BE SENT:








April 2014    54    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



DEVELOPMENT MILESTONES CHECKLIST


 
WHAT YOU DO
WHAT WE WILL DO
ü
RESAC Approval
 
 
p    Submit Complete Site Package via CD or Zip file(See Site Package checklist)
Within 45 days of receipt, N & C will send you an approval/disapproval letter
ü
Lease / Purchase Agreement
 
 
p    Submit Copy of Lease/Purchase Agreement (with Exhibit C completed and
attached)
p    Send N & C a copy of the Executed Lease
Within 14 days of receipt, N & C will send you an approval / disapproval letter.


N & C should receive this within 5 days of execution
ü
Franchise Agreement & Fee
 
 
p    Sign Franchise Agreement and return along with the Franchise Fee to N & C
within 30 days of leasing the premises or when construction begins, whichever
comes first.
Copy of Executed FA sent to FAO
ü
Design Review / Plan Approval
 
 
p    Submit Equipment plan and Signage/Trade Dress elevation
p    Submit Permit Plan Drawings
Within approximately 10 days of receipt of each set of plans, N & C will send
you an approval / disapproval letter with comments.
ü
General Manager
 
 
p    Identify GM, begin training at wk -10
 
ü
Determine Training Support Needs
 
 
p    Discuss needs with Ops wk -6
p    Commit to Turnover Date
N & C will coordinate if appropriate
ü
Grand Opening Plan
 
 
p    Submit Grand Opening Plan wk -8
Within approximately 7 days of receipt, N & C will send you an
approval/disapproval letter with comments.
ü
Ops Turnover/Final Design Visit
 
 
p    Building is “turned over” by contractor to FAO (-10 to 14 days)
For first 2 Restaurants, N & C development team will verify design
ü
“As Built” Drawings
 
 
p    Copy of “As Builts” are provided to N & C for storage (cad CD’s)
 
ü
Restaurant Opens!
 
 
p    Deliver an exceptional dining experience to every guest!
N&C Ops will complete an Operations Evaluation with in 45 days of open






April 2014        Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT A
TO THE FRANCHISE AGREEMENT BETWEEN
NOODLES & COMPANY, A DELAWARE CORPORATION, AND
______________________________________________
DATED    ,    


FOR THE SITE LOCATED AT: ___________________________________________________




AREA OPERATOR INFORMATION


1.
Operating Partner. The name and home address of the Operating Partner is as
follows:

Name:
Home Address:
_______________________________________
__________________________



2.    Form of Entity of Franchisee.
(a) Corporation or Limited Liability Company. Franchisee was organized on
_____________, under the laws of the State of _________________________ Its
Federal Identification Number is ________________. It has not conducted business
under any name other than its corporate or company name. The following is a list
of all of Franchisee's directors and officers or managing members as of the date
hereof.
Name of Each Director/Officer/Managing Member
Position(s) Held
_______________________________________
__________________________
_______________________________________
__________________________
_______________________________________
__________________________
_______________________________________
__________________________



(b) Partnership. Franchisee is a [general] [limited] partnership formed on
_____________under the laws of the State of _______________. Its Federal
Identification Number is _________________. It has not conducted business under
any name other than its partnership name. The following is a list of all of
Franchisee's general partners as of the date hereof.


Name of Each General Partner


___________________________________________________


___________________________________________________



April 2014    A-1    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



___________________________________________________


Owners. Franchisee and each of its Owners represents and warrants that the
following is a complete and accurate list of all Owners of Franchisee, including
the full name and mailing address of each Owner, and fully describes the nature
and extent of each Owner's interest in Franchisee. Franchisee and each Owner as
to his ownership interest, represents and warrants that each Owner is the sole
and exclusive legal and beneficial owner of his ownership interest in
Franchisee, free and clear of all liens, restrictions, agreements and
encumbrances of any kind or nature, other than those required or permitted by
this Agreement.


OWNER’S NAME AND ADDRESS:
PERCENTAGE AND NATURE OF OWNERSHIP INTEREST:




 




 




 




April 2014    A-2    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



Submitted by Franchisee on this ____ day of ____________, 20__
Accepted by Franchisor and made a part of the Franchise Agreement as of
________________, 20__.


Name of corporation or Partnership:


NOODLES & COMPANY,
a Delaware corporation




By: ___________________________________
Name: _________________________________
Title: __________________________________


By: ___________________________________
Name: _________________________________
Title: __________________________________


By: ___________________________________
Name: _________________________________
Title: __________________________________
 


By: ___________________________________
Name: _________________________________
Title: __________________________________


OWNERS:


Signature: _______________________________
Printed Name: ___________________________


Signature: _______________________________
Printed Name: ___________________________


Signature: _______________________________
Printed Name: ___________________________








April 2014    A-3    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT B


PRINCIPAL OWNERS' PERSONAL GUARANTY OF
FRANCHISEE'S OBLIGATIONS


FOR THE SITE LOCATED AT: __________________________________________________




In consideration of, and as an inducement to, the execution of the Noodles &
Company Franchise Agreement dated as of _____________________________________,
________ (the "Agreement") by and between Noodles & Company ("Franchisor"), and
___________________________________________________ ("Franchisee"), each of the
undersigned owners of a ten percent (10%) or greater interest in Franchisee
hereby personally, unconditionally and irrevocably: (1) guarantees to Franchisor
and its successors and assigns, for the term of the Agreement and thereafter as
provided in the Agreement, that Franchisee shall timely perform each and every
undertaking, agreement and covenant set forth in the Agreement (and any
amendments), including the timely performance of all financial obligations, and
that each and every representation of Franchisee made in connection with the
Agreement (and any amendments) are true, correct and complete in all respects at
and as of the time given; and (2) agrees personally to be bound by, and
personally liable for the breach of, each and every provision in the Agreement
(and any amendments). Notwithstanding the foregoing, the undersigned shall have
no obligation under section 7.02 or 7.03 of the Franchise Agreement after the
second anniversary of the later of (a) the date of the undersigned ceases to
have an ownership interest in Franchisee or (b) the date of undersigned ceases
to render services to the Franchisee.


Each of the undersigned waives: (a) acceptance and notice of acceptance by
Franchisor of the foregoing undertakings; (b) notice of demand for payment of
any indebtedness or non-performance of any obligations hereby guaranteed; (c)
protest and notice of default to any party with respect to the indebtedness or
nonperformance of any obligations hereby guaranteed; (d) any right he or she may
have to require that an action be brought against Franchisee or any other person
as a condition of liability; (e) notice of any amendment to the agreement; and
(f) any and all other notices and legal or equitable defenses to which he or she
may be entitled.


Each of the undersigned consents and agrees that: (i) his or her direct and
immediate liability under this guaranty shall be joint and several; (ii) he or
she shall render any payment or performance required under the Agreement upon
demand if Franchisee fails or refuses to do so in a timely manner (iii) such
liability shall not be contingent or conditioned upon pursuit by Franchisor of
any remedies against Franchisee or any other person; and (iv) such liability
shall not be diminished, relieved or otherwise affected by any extension of
time, credit or other indulgence that the Franchisor may from time to time grant
to Franchisee or to any other person including, without limitation, the
acceptance of any partial payment or performance or the compromise or release of
any claims, none of which shall in any way modify or amend this guaranty, which
shall be continuing and irrevocable until satisfied in full.


Except for claims by either party for payments owed by one party to the other
and except for claims requesting injunctive relief, any controversy or claim
arising out of or relating to this Agreement or the making, interpretation, or
performance hereof, shall first be submitted to mediation. The parties shall
agree on a single mediator within thirty (30) days after notice by the
complaining party, and if no mediator is mutually agreed upon within such thirty
(30) days, then the mediation shall be submitted by the complaining party to the
American Arbitration Association’s

April 2014    B-1    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



("AAA’s") regional office located closest to our principal place of business.
The mediation proceedings shall be conducted in the city where we then have our
principal place of business. If mediation is not successful in resolving the
dispute, on demand of either party the dispute shall be submitted to a court of
competent jurisdiction.


Subject to the foregoing, the parties irrevocably submit to the jurisdiction of
the Federal Courts of the United States and of the courts of the state, city and
county in which our principal place of business is located (which is, as of the
date hereof, the State of Colorado, City and County of Broomfield) in any suit,
action, or proceeding, arising out of or relating to this Agreement or any other
dispute between the parties. The parties irrevocably agree that all claims in
respect of any such suit, action, or proceeding brought by you must be brought
therein except with respect to matters that are under the exclusive jurisdiction
of the Federal Courts of the United States, which shall be brought in the
Federal District Court nearest to our principal place of business. The parties
irrevocably waive, to the fullest extent either party may lawfully do so, the
defense of an inconvenient forum to the maintenance of such suit, action, or
proceeding, and the defense of lack of personal jurisdiction.


The parties agree that service of process for purposes of any such suit, action,
or proceeding arising out of this Agreement may be made by serving a person of
suitable age and discretion (such as the person in charge of the office) at the
notice address specified on the signature page of this Agreement.


These dispute resolution provisions shall continue in full force and effect
subsequent to and notwithstanding expiration or termination of this Agreement.




[SIGNATURE PAGE FOLLOWS]

April 2014    B-2    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT B
(continued)


IN WITNESS WHEREOF, each of the undersigned has hereunto affixed his signature,
under seal, on the same day and year as the Agreement was executed.




PERCENTAGE OF OWNERSHIP INTERESTS IN FRANCHISEE
GUARANTOR(S)




_________________________________




_____________________________________
(Signature)


______________________________________
(Print Name)


NOTICE ADDRESS:








_________________________________


_____________________________________
(Signature)


______________________________________
(Print Name)


NOTICE ADDRESS:








_________________________________


_____________________________________
(Signature)


______________________________________
(Print Name)


NOTICE ADDRESS:







Subscribed and sworn to before me this    day of    
Notary Public
My Commission expires:

April 2014    B-3    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT C
CONFIRMATION OF TERM COMMENCEMENT DATE
FOR THE SITE LOCATED AT: ___________________________________________________


Reference is hereby made to a Franchise Agreement dated ____________
(“Agreement”) by and between Noodles & Company (“Franchisor”) and
____________________________
(“Franchisee”). Pursuant to Section 2.01 of the Agreement, Noodles & Company
hereby gives notice that the Term (as defined in the Agreement) commenced on
________, _____.


WITNESS the execution hereunder seal as of the _____ day of ____________,
_______.




FRANCHISOR:    
Noodles & Company, a Delaware corporation




By:        


Print Name:        


Title:            





April 2014        Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT D


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
(To be executed by all owners
and Operating Partners)


In conjunction with your investment in or provision of services
to    ("Franchisee"), you ("Investor" or "you"), acknowledge and agree as
follows:


1.    Franchisee owns and operates, or is developing, a Noodles & Company
Restaurant pursuant to a franchise agreement dated ________________,_________
("Franchise Agreement") with Noodles & Company, a copy of which is attached
hereto. The Franchise Agreement requires persons with legal or beneficial
ownership interests in Franchisee under certain circumstances to be personally
bound by the confidentiality and non-competition covenants contained in the
Franchise Agreement. You are entering into this Agreement to induce Noodles &
Company to enter into the Franchise Agreement. All capitalized terms contained
herein and not otherwise defined herein shall have the same meaning set forth in
the Franchise Agreement.


For purposes of this Agreement:


“Competitive Business” means any business that operates or franchises one or
more restaurants: (1) whose sales of Specified Dishes (as defined below)
collectively constitute more than 10% of restaurant operating revenues; (2) that
are the same as, or substantially similar to, the Noodles & Company concept as
it evolves or changes over time; or (3) that operate in a fast casual or quick
casual format. As used in this Agreement, “Specified Dishes” means noodle
dishes, pasta dishes, Asian dishes, Italian or Mediterranean dishes and any
other dishes that are the same or substantially similar to the dishes on the
Noodles & Company menu (“Noodles & Company Dishes”) as it may evolve or change
over time. Restrictions in this Agreement on competitive activities do not apply
to: (a) the ownership or operation of other Noodles & Company restaurants we or
our Affiliates licenses; (b) the ownership of shares of a class of securities
that are listed on a public stock exchange or traded on the over-the-counter
market and that represent less than five percent (5%) of that class of
securities; or (c) any restaurant concept whose per person average check during
the preceding twelve (12) months was more than fifty percent (50%) higher or
lower than Noodles & Company per person average check for the same period.
Revenue of a restaurant, as used in this definition means the aggregate amount
of all sales of food, beverages and other products sold in or by such
restaurant, whether for cash or credit, but excluding all federal, state or
municipal sales or service taxes collected from customers and paid to the
appropriate taxing authorities, all coupons, promotions, discounts and refunds.


2.    You acknowledge and agree that your execution of this Agreement is a
condition to Noodles & Company entering into the Franchise Agreement and that
you have received good and valuable consideration for executing this Agreement.
Noodles & Company may enforce this Agreement directly against you and your
Owners (as defined below).


3.    If you are a corporation, partnership, limited liability company or other
entity, all persons who have a legal or beneficial interest in you ("Owners")
must also execute this Agreement.


4.    You and your Owners, if any, may gain access to parts of Noodles &
Company’s Confidential Information as a result of investing in Franchisee. The
Confidential Information is proprietary and includes Noodles & Company trade
secrets. You and your Owners hereby agree that while you

April 2014    D-1    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



and they have a legal or beneficial ownership interest in Franchisee and
indefinitely thereafter you and they: (a) will not use the Confidential
Information in any other business or capacity (such use being an unfair method
of competition); (b) will exert best efforts to maintain the confidentiality of
the Confidential Information; (c) will not make unauthorized copies of any
portion of the Confidential Information disclosed in written, electronic or
other form; and (d) will not distribute, disclose, or otherwise cause the
distribution of any Noodles & Company Confidential Information. If you or your
Owners cease to have an interest in Franchisee, you and your Owners, if any,
must deliver to Noodles & Company any such Confidential Information in your or
their possession.


5.    During the term of the Franchise Agreement, you and your Owners shall not,
without Noodles & Company’s prior written consent, either directly or
indirectly, for yourself, or through, on behalf of, or in conjunction with any
person, persons, partnership, limited liability company, or corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.
    
(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours, without obtaining the employer's consent, which
consent may be withheld for any reason. We may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such violation plus an amount equal to our costs and attorney’s fees
incurred in connection with such violation.


(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or
(4) the United States.


6.     For a continuous uninterrupted period commencing upon the expiration or
termination of the Franchise Agreement and for two (2) years thereafter, you and
your Owners, shall not, without Noodles & Company’s prior written consent,
either directory or indirectly, for yourself or through, on behalf of, or in
conjunction with any person, persons, partnership, limited liability company, or
corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.
    
(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company

April 2014    D-2    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



Restaurant operated by us, our Affiliates or another Area Operator of ours,
without obtaining the employer's consent, which consent may be withheld for any
reason. We may elect, in our sole discretion, to require you to pay to us, our
Affiliate or other Area Operator, as liquidated damages an amount equal to two
(2) times the annual salary of the person(s) involved in such violation plus an
amount equal to our costs and attorney’s fees incurred in connection with such
violation.    
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
        
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or


(4) any Designated Market Area (as defined by Nielsen Media Research) where any
Noodles & Company Restaurant is located.


7.     Notwithstanding the foregoing, you will have no obligation under Section
5 or Section 6 after the second anniversary of the later of (a) the date you
cease to have an ownership interest in Franchisee or (b) the date you cease to
render services to Franchisee.
 
8.    You and each of your Owners expressly acknowledge the possession of skills
and abilities of a general nature and the opportunity to exploit such skills in
other ways, so that enforcement of the covenants contained in Sections 5 and 6
will not deprive any of you of your personal goodwill or ability to earn a
living. If any covenant herein which restricts competitive activity is deemed
unenforceable by virtue of its scope or in terms of geographical area, type of
business activity prohibited and/or length of time, but could be rendered
enforceable by reducing any part or all of it, you and we agree that it will be
enforced to the fullest extent permissible under applicable law and public
policy. Noodles & Company may obtain, in any court of competent jurisdiction,
any injunctive relief, including temporary restraining orders and preliminary
injunctions, against conduct or threatened conduct for which no adequate remedy
at law may be available or which may cause it irreparable harm. You and each of
your Owners acknowledges that any violation of Sections 4, 5 or 6 hereof would
result in irreparable injury for which no adequate remedy at law may be
available. If Noodles & Company files a claim to enforce this Agreement and
prevails in such proceeding, you agree to reimburse Noodles & Company for all
its costs and expenses, including reasonable attorneys' fees.


9.    Except to the extent governed by the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. 1051 et seq.) or other federal law, this Agreement shall
be interpreted under the laws of the State of Colorado, excluding its choice of
laws rules. This Agreement shall be construed under the laws of the State of
Colorado, provided the foregoing shall not constitute a waiver of any of your
rights under any applicable franchise law of another state. Otherwise, in the
event of any conflict of law, Colorado law will prevail, without regard to its
conflict of law principles. However, if any provision of this Agreement would
not be enforceable under Colorado law, and if your Noodles & Company Restaurant
is located outside of Colorado and such provision would be enforceable under the
laws of the state in which your Noodles & Company Restaurant is located, then
such provision shall be construed under the laws of that state.


10.    You understand and acknowledge that Noodles & Company shall have the
right, in its sole discretion, to reduce the scope of any covenant set forth in
this Agreement, or any portion thereof, without your consent, effective
immediately upon written notice to you. You shall comply forthwith

April 2014    D-3    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



with any covenant as so modified, which shall be full enforceable
notwithstanding the provisions hereof.


11.    The parties agree that each of the foregoing covenants shall be construed
as independent of any other covenant or provision of this Agreement. If all or
any portion of a covenant is held unreasonable or unenforceable by a court or
agency having valid jurisdiction, the parties desire the court to reform the
covenant to render the covenant enforceable, but only to the extent required to
render the covenant enforceable, so that Noodles & Company may obtain the
greatest possible level of protection from the misuse of Confidential
Information, the diversion of customers, the solicitation of its employees and
unfair competition; and in such event, you expressly agree to be bound by any
lesser covenant subsumed within the terms of such covenant that imposes the
maximum duty permitted by law, as if the resulting covenant were separately
stated in and made a part of this Agreement.




[SIGNATURE PAGE FOLLOWS]

April 2014    D-4    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT D
(continued)


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on this day of ____________________, _____________.


INVESTOR
If an Individual:                    If a corporation, partnership, limited
liability
company or other legal entity:


(Signature)                        By: _______________________________
_____________________________            Print Name: _________________________
Title: ______________________________
(Print Name)
_____________________________________


OWNERS




By: ________________________________________
Print Name: _________________________________




By: ________________________________________
Print Name: _________________________________




By: _________________________________________
Print Name: __________________________________




By: __________________________________________
Print Name: ___________________________________



April 2014    D-5    Exhibit C to the Franchise Disclosure Document
Franchise Agreement

--------------------------------------------------------------------------------



EXHIBIT E


PROTECTED AREA EXHIBIT






    



April 2014        Exhibit C to the Franchise Disclosure Document
Franchise Agreement